

 
SONY COMPUTER ENTERTAINMENT AMERICA INC.
 
 
AND
 
 
DESTINATION SOFTWARE INC.
 
[playstation.jpg]
 
PLAYSTATION® PORTABLE ("PSP")
PSP LICENSED PUBLISHER AGREEMENT
 

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
SECTION:
PAGE:
   
1.
DEFINITION OF TERMS
1
     
2.
LICENSE GRANT
3
     
3.
DEVELOPMENT OF LICENSED PSP PRODUCTS
3
     
4.
LIMITATIONS ON LICENSES; RESERVATION OF RIGHTS
4
     
5.
QUALITY STANDARDS FOR THE LICENSED PSP PRODUCTS
5
     
6.
MANUFACTURE OF THE LICENSED PSP PRODUCTS
8
     
7.
MARKETING AND DISTRIBUTION
10
     
8.
ROYALTIES
12
     
9.
REPRESENTATIONS AND WARRANTIES
13
     
10.
INDEMNITIES; LIMITED LIABILITY
14
     
11.
SCEA INTELLECTUAL PROPERTY RIGHTS
16
     
12.
INFRINGEMENT OF SCEA INTELLECTUAL PROPERTY RIGHTS BY THIRD PARTIES
16
   
13.
CONFIDENTIALITY
16
     
14.
TERM AND TERMINATION
19
     
15.
EFFECT OF EXPIRATION OR TERMINATION
20
   
 
16.
MISCELLANEOUS PROVISIONS
21

 

--------------------------------------------------------------------------------


 
PLAYSTATION® PORTABLE ("PSP")
 
LICENSED PSP PUBLISHER AGREEMENT
 
This LICENSED PSP PUBLISHER AGREEMENT for the PlayStation Portable, (the
"Agreement" or " PSP LPA"), entered into as of the 20th day of January, 2006
(the "Effective Date"), by and between SONY COMPUTER ENTERTAINMENT AMERICA INC.,
with offices at 919 E. Hillsdale Boulevard, Foster City, CA 94404 (hereinafter
"SCEA"), and Destination Software, Inc., with offices at 137 Hurffville- Cross
Keys Road, Suite C, Sewell, NJ 08080 (hereinafter Publisher").
 
WHEREAS, SCEA, its parent company, Sony Computer Entertainment Inc., and certain
of their affiliates and companies within the group of companies of which any of
them form a part (collectively referred to herein as "SCE" or alternatively
"Sony") are designing and developing, and licensing core components of, a
portable, handheld computer entertainment system known as the PlayStation®
Portable or the "PSP" computer entertainment system (hereinafter referred to as
the " PSP Player").
 
WHEREAS, SCEA has the right to grant licenses to certain SCEA Intellectual
Property Rights within its licensed territory (as defined below) in connection
with the PSP Player.
 
WHEREAS, Publisher desires to be granted a non-exclusive license to publish,
develop, have manufactured, market, distribute and sell Licensed PSP Products
(as defined below) pursuant to the terms and conditions set forth in this
Agreement; and SCEA is willing, on the terms and subject to the conditions of
this Agreement, to grant Publisher such a license.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Publisher and SCEA
hereby agree as follows:


1.Definition of Terms.
 
1.1 "Advertising Materials" means any advertising, marketing, merchandising,
promotional, public relations (including press releases) and display materials
relating to or concerning Licensed PSP Products or proposed Licensed PSP
Products, or any other advertising, merchandising, promotional, public relations
(including press releases) and display materials depicting any of the Licensed
Trademarks. For purposes of this Agreement, Advertising Materials include any
advertisements in which the PSP Player is referred to or used in any way,
including but not limited to giving the PSP Player away as prizes in contests or
sweepstakes and the public display of the PSP Player in product placement
opportunities.
 
1.2 "Affiliate of SCEA" means, as applicable, other regional SCE companies,
including but not limited to, Sony Computer Entertainment Inc. in Japan, Sony
Computer Entertainment Europe Ltd. in the United Kingdom, Sony Computer
Entertainment Korea, Sony Computer Entertainment Hong Kong, Sony Computer
Entertainment China, or such other Sony Computer Entertainment entity as may be
established from time to time.
 
1.3 "Designated Manufacturing Facility" means a manufacturing facility or
facilities which is designated by SCEA in its sole discretion to manufacture
Licensed PSP Products or their component parts, which may include manufacturing
facilities owned and operated by affiliated companies of SCEA.
 
1.4 "Executable Software" means software which includes Product Software and any
software provided directly or indirectly by SCEA or an Affiliate of SCEA
designed for execution exclusively on the PSP Player and which has the ability
to communicate with the software resident in the PSP Player.
 
1.5 "Fiscal Year" means a year measured from April 1 to March 31.
 
1.6 "Guidelines" shall mean any guidelines of SCEA or an Affiliate of SCEA with
respect to SCEA Intellectual Property Rights, which may be set forth in the PSP
SourceBook or in other documentation provided by SCEA or an Affiliate of SCEA to
Publisher.
 
1.7 "Legal Attribution Line" means the legal attribution line used on SCEA
marketing or other materials, which shall be substantially similar to the
following: "Product copyright and trademarks are the property of the respective
publisher or their licensors".
 
1.8 "Legal Copy" means any legal or contractual information required to be used
in connection with a Licensed PSP Product or Product Information, including but
not limited to copyright and trademark attributions, contractual credits and
developer or distribution credits.
 
1.9 "Licensed PSP Developer Agreement" or "PSP LDA" means a valid and current
license agreement for the development of Licensed PSP Products for the PSP
Player, fully executed between a Licensed PSP Developer and SCEA or an Affiliate
of SCEA.
 
1

--------------------------------------------------------------------------------


 
1.10 "Licensed PSP Products" means the Executable Software (which may be
combined with Executable Software of other Licensed PSP Publishers or Licensed
PSP Developers), which shall consist of one interactive entertainment game
product developed for the PSP Player per Unit, in final form developed
exclusively for the PSP Player. Publisher shall have no right to package or
bundle more than one product developed for the PSP Player in a single Unit
unless separately agreed with SCEA. The term "Licensed PSP Products" expressly
excludes traditional non-interactive entertainment products such as movies or
music or other interactive entertainment products that are not complete games.
 
1.11 "Licensed PSP Publisher" means any publisher that has signed a valid and
then current Licensed PSP Publisher Agreement
 
1.12 "Licensed PSP Publisher Agreement" or "PSP LPA" means a valid and current
license agreement for the publication, development, manufacture, marketing,
distribution and sale of Licensed PSP Products for the PSP Player, fully
executed between a Licensed PSP Publisher and SCEA or an Affiliate of SCEA.
 
1.13 "Licensed Territory" means the United States (including its possessions and
territories) and Canada. The Licensed Territory may be modified or supplemented
by SCEA from time to time pursuant to Section 4.4 below.
 
1.14 "Licensed Trademarks" means the trademarks, service marks, trade dress,
logos and other icons or indicia designated by SCEA in the PSP SourceBook or
other Guidelines for use on or in connection with Licensed PSP Products. Nothing
contained in this Agreement shall in any way grant Publisher the right to use
the trademark "Sony" in any manner. SCEA may amend such Licensed Trademarks from
time to time in the PSP SourceBook or other Guidelines or upon written notice to
Publisher.
 
1.15 "Manufacturing Specifications" means specifications setting forth terms
relating to the manufacture and assembly of PSP Format Discs, Packaging, Printed
Materials and each of their component parts, which shall be set forth in the PSP
SourceBook or other documentation provided by SCEA or a Designated Manufacturing
Facility to Publisher and which may be amended from time to time upon reasonable
notice to Publisher.
 
1.16 "Master Disc" means a recordable disc in the form requested by SCEA
containing final pre-production Executable Software for a Licensed PSP Product
 
1.17 "Packaging" means, with respect to each Licensed PSP Product, the carton,
containers, packaging, edge labels and other proprietary labels, trade dress and
wrapping materials, including any jewel case (or other package or container) or
parts thereof, but excluding Printed Materials and PSP Format Discs.
 
1.18 "PSP Format Discs" means the discs formatted for use with the PSP Player
which, for purposes of this Agreement, are manufactured on behalf of Publisher
and contain Licensed PSP Products or SCEA Demo Discs.
 
1.19 "Printed Materials" means all artwork and mechanicals set forth on the disc
label of the PSP Format Disc relating to any of the Licensed PSP Products and on
or inside any Packaging for the Licensed PSP Product, and all instructional
manuals, liners, inserts, trade dress and other user information to be inserted
into the Packaging.
 
1.20 "Product Information" means any information owned or licensed by Publisher
relating in any way to Licensed PSP Products, including but not limited to
demos, videos, hints and tips, artwork, depictions of Licensed PSP Product cover
art and videotaped interviews.
 
1.21 "Product Proposal" shall have the meaning set forth in Section 5.2.1
hereto.
 
1.22 "Product Software" means any software including audio and video material
developed by a Licensed PSP Publisher or Licensed PSP Developer, which, either
by itself or combined with Product Software of other licensees, when integrated
with software provided by SCEA or an Affiliate of SCEA, creates Executable
Software. It is understood that Product Software contains no proprietary
information of Sony or any other rights of SCEA.
 
1.23 "PSP Development System Agreement" means an agreement entered into between
SCEA and a Licensed PSP Publisher, Licensed PSP Developer or other licensee for
the sale or license of Development Tools.
 
1.25 "PSP Development Tools" means the PSP development tools sold or licensed by
SCEA to a Licensed PSP Publisher or Licensed PSP Developer for use in the
development of Executable Software for the PSP Player.
 
1.26 "Publisher Intellectual Property Rights" means those intellectual property
rights, including but not limited to patents and other patent rights,
copyrights, trademarks, service marks, trade names, trade dress, mask work
rights, utility model rights, trade secret rights, technical information,
know-how, and the equivalents of the foregoing under the laws of any
jurisdiction, and all other proprietary or intellectual property rights
throughout the universe, which pertain to Product Software, Product Information,
Printed Materials, Advertising Materials or other rights of Publisher required
or necessary under this Agreement.
 
1.27 "Purchase Order" means a written purchase order processed in accordance
with the terms of Section 6.2.2 hereto, the Manufacturing Specifications or
other terms provided separately by SCEA or a Designated Manufacturing Facility
to Publisher.
 
2

--------------------------------------------------------------------------------


 
1.28 "SCEA Demo Disc" means any demonstration disc developed and distributed by
SCEA.
 
1.29 "SCEA Established Third Party Demo Disc Programs" means (i) any consumer or
trade demonstration disc program specified in the PSP SourceBook, and (ii) any
other third party demo disc program established by SCEA for Licensed PSP
Publishers.
 
1.30 "SCEA Intellectual Property Rights" means those intellectual property
rights, including but not limited to patents and other patent rights,
copyrights, trademarks, service marks, trade names, trade dress, mask work
rights, utility model rights, trade secret rights, technical information,
know-how, and the equivalents of the foregoing under the laws of any
jurisdiction, and all other proprietary or intellectual property rights
throughout the universe, which are required to ensure compatibility with the PSP
Player or which pertain to the Licensed Trademarks.
 
1.31 "SCEA Product Code" means the product identification number assigned to
each Licensed PSP Product, which shall consist of separate product
identification numbers for multiple disc sets (i.e., SLUS-xxxxx). This SCEA
Product Code is used on the Packaging and PSP Format Disc relating to each
Licensed PSP Product, as well as on most communications between SCEA and
Publisher as a mode of identifying the Licensed PSP Product other than by title.
 
1.32 "SCE Materials" means any data, object code, source code, firmware,
documentation (or any part(s) of any of the foregoing), related to the PSP
Player, selected in the sole judgment of SCEA, which are provided or supplied by
SCEA or an Affiliate of SCEA to Publisher or any Licensed PSP Developer and/or
other Licensed PSP Publisher. For purposes of this Agreement, SCE Materials
shall not include any hardware portions of the Development Tools, but shall
include firmware in such hardware.
 
1.33 "PSP SourceBook" means the PSP SourceBook (or any other reference guide
containing information similar to the PSP SourceBook but designated with a
different name) prepared by SCEA, which is provided separately to Publisher. The
PSP SourceBook is designed to serve as the first point of reference by Publisher
in every phase of the development, approval, manufacture and marketing of
Licensed PSP Products.
 
1.34 "Standard Rebate" shall mean the rebate offered by SCEA on titles of
Licensed PSP Products that achieve specified sales volumes as set forth in
Section 8.4 of this Agreement.
 
1.35 "Third Party Demo Disc" means any demo disc developed and marketed by a
Licensed PSP Publisher, which complies with the terms of an SCEA Established
Third Party Demo Disc Program.
 
1.36 "Unit" means an individual copy of a Licensed PSP Product title regardless
of the number of PSP Format Discs constituting such Licensed PSP Product title.
 
1.37 "Wholesale Price" or "WSP" shall mean the greater of (i) the published
price of the Licensed PSP Product offered to retailers by Publisher as evidenced
by a sell sheet or price list issued by Publisher no later than thirty (30) days
before first commercial shipment of the Licensed PSP Product, or (ii) the actual
price paid by retailers upon the first commercial shipment of a Licensed PSP
Product without offsets, rebates or deductions from invoices of any kind.
 
2.License.
 
2.1 License Grant. SCEA grants to Publisher, and Publisher hereby accepts, for
the term of this Agreement, within the Licensed Territory, under SCEA
Intellectual Property Rights owned, controlled or licensed by SCEA, a
non-exclusive, non-transferable license, without the right to sublicense (except
as specifically provided herein), to publish Licensed PSP Products using SCE
Materials, which right shall be limited to the following rights and other rights
set forth in, and in accordance with the terms of, this PSP LPA: (i) to produce
or develop Licensed PSP Products and to enter into agreements with Licensed PSP
Developers and other third parties to develop Licensed PSP Products; (ii) to
have such Licensed PSP Products manufactured; (iii) to market, distribute and
sell such Licensed PSP Products and to authorize others to do so within the
licensed territory; (iv) to use the Licensed Trademarks strictly and only in
connection with the development, manufacturing, marketing, packaging,
advertising and promotion of the Licensed PSP Products, and subject to SCEA's
right of approval as provided herein; and (v) to sublicense to end users the
right to use the Licensed PSP Products for noncommercial purposes in conjunction
with the PSP Player only, and not with other devices or for public performance.
 
2.2 Separate PlayStation Agreements. Unless specifically set forth in this
Agreement, all terms used herein are specific to the PSP Player and the third
party licensing program related thereto and not to the original PlayStation,
PlayStation 2 entertainment systems. or third party licensing program related
thereto. Licenses relating to the original PlayStation or PlayStation 2
entertainment systems are subject to separate agreements with SCEA, and any
license of rights to Publisher under such separate agreements shall not confer
on Publisher any rights under the PSP Player and vice versa.


3.Development of Licensed PSP Products.
 
3.1 Right to Develop. This PSP LPA grants Publisher the right to develop
Licensed PSP Products and the right to purchase or license Development Tools, as
is appropriate, from SCEA or its designated agent, pursuant to a separate
Development System Agreement with SCEA. In developing Executable Software (or
portions thereof), Publisher and its agents shall fully comply in all respects
with any and all technical specifications which may from time to time be issued
by SCEA. In the event that Publisher uses third party tools to develop
Executable Software, Publisher shall be responsible for ensuring that it has
obtained appropriate licenses for such use.
 
3

--------------------------------------------------------------------------------




3.2 Development by Third Parties. Except as otherwise set forth herein,
Publisher shall not provide SCE Materials or SCEA's Confidential Information to
any third party. Publisher shall be responsible for determining that third
parties meet the criteria set forth herein. Publisher may contract with a third
party for development of Licensed PSP Products, provided that such third party
is: (i) a Licensed PSP Publisher, (ii) a Licensed PSP Developer, or (iii) an
SCEA-authorized subcontractor in compliance with the provisions of Section 16.6.
Publisher shall notify SCEA in writing of the identity of any such third party
within thirty (30) days of entering into an agreement or other arrangement with
the third party.


4.Limitations on Licenses; Reservation of Rights.
 
4.1 Reverse Engineering Prohibited. Other than as expressly permitted by SCEA in
writing, Publisher shall not directly or indirectly disassemble, decrypt,
electronically scan, peel semiconductor components, decompile, or otherwise
reverse engineer in any manner or attempt to reverse engineer or derive source
code from, all or any portion of the SCE Materials, or permit, assist or
encourage any third party to do so. Other than as expressly permitted by SCEA in
writing, Publisher shall not use, modify, reproduce, sublicense, distribute,
create derivative works from, or otherwise provide to third parties, the SCE
Materials, in whole or in part, other than as expressly permitted by SCEA. SCEA
shall permit Publisher to study the performance, design and operation of the
Development Tools solely for the limited purposes of developing and testing
Publisher's software applications, or to build tools to assist Publisher with
the development and testing of software applications for Licensed PSP Products.
Any tools developed or derived by Publisher resulting from the study of the
performance, design or operation of the Development Tools shall be considered as
derivative products of the SCE Materials for copyright purposes, but may be
treated as trade secrets of Publisher. In no event shall Publisher patent any
tools, methods, or applications, created, developed or derived from SCE
Materials. Publisher shall not make available to any third party any tools
developed or derived from the study of the Development Tools without the express
written permission of SCEA. Use of such tools shall be strictly limited to the
creation or testing of Licensed PSP Products and any other use, direct or
indirect of such tools is strictly prohibited. Publisher shall be required in
all cases to pay royalties in accordance with Section 8 to SCEA on any of
Publisher's products utilizing any SCE Materials or derivative works made
therefrom. Moreover, Publisher shall bear all risks arising from incompatibility
of its Licensed PSP Product and the PSP Player resulting from use of
Publisher-created tools. The burden of proof under this Section shall be on
Publisher to show by clear and convincing evidence if a dispute arises, and SCEA
reserves the right to require Publisher to furnish evidence satisfactory to SCEA
that Publisher has complied with this Section.


4.2 Reservation of SCEA's Rights.
 
4.2.1 Limitation of Rights to Licenses Granted. The licenses granted in this
Agreement extend only to the publication, development, manufacture, marketing,
distribution and sale of Licensed PSP Products for use on the PSP Player, in
such formats as may be designated by SCEA within the Licensed Territory and does
not permit transshipment of the Licensed PSP Products to unlicensed territories
unless expressly approved in writing by SCEA or the Affiliate of SCEA with
responsibility for licensing publishing rights in the region. Without limiting
the generality of the foregoing and except as otherwise provided herein,
Publisher shall not distribute or transmit the Executable Software or the
Licensed PSP Products via electronic means or any other means now known or
hereafter devised, including without limitation, via wireless, cable, fiber
optic means, telephone lines, microwave and/or radio waves, or over a network of
computers or other devices. Notwithstanding this limitation, Publisher may
electronically transmit Executable Software from site to site, or from machine
to machine over a computer network, for the sole purpose of facilitating
development; provided that no right of retransmission shall attach to any such
transmission, and provided further that Publisher shall use reasonable security
measures customary within the high technology industry to reduce the risk of
unauthorized interception or retransmission of such transmissions. This
Agreement does not grant any right or license under any SCEA Intellectual
Property Rights or otherwise, except as expressly provided herein, and no other
right or license is to be implied by or inferred from any provision of this
Agreement or the conduct of the parties hereunder.
 
4.2.2 Other Use of SCE Materials and SCEA Intellectual Property
Rights. Publisher shall not make use of any SCE Materials or any SCEA
Intellectual Property Rights (or any portion thereof) except as authorized by
and in compliance with the provisions of this Agreement. Publisher shall not use
the Executable Software, SCE Materials or SCEA's Confidential Information in
connection with the development of any software for any emulator or other
computer hardware or software system. No right, license or privilege has been
granted to Publisher hereunder concerning the development of any collateral
product or other use or purpose of any kind whatsoever which displays or depicts
any of the Licensed Trademarks. The rights set forth in Section 2.1(v) hereto
are limited to the right to sublicense such rights to end users for
non-commercial use; any public performance relating to the Licensed PSP Product
or the PSP Player is prohibited unless expressly authorized in writing by SCEA.
 
4

--------------------------------------------------------------------------------


 
4.3 Reservation of Publisher's Rights. Separate and apart from SCE Materials and
other rights licensed to Publisher by SCEA hereunder, as between Publisher and
SCEA, Publisher retains all rights, title and interest in and to the Product
Software, and the Product Proposals and Product Information related thereto,
including without limitation Publisher Intellectual Property Rights therein, as
well as Publisher's rights in any source code and other underlying material such
as artwork and music related thereto and any names used as titles for Licensed
PSP Products and other trademarks used by Publisher. Nothing in this Agreement
shall be construed to restrict the right of Publisher to develop, distribute or
transmit products incorporating the Product Software and such underlying
material (separate and apart from the SCE Materials) for any hardware platform
or service other than the PSP Player, or to use Printed Materials or Advertising
Materials approved by SCEA as provided herein (provided that such Printed
Materials and/or Advertising Materials do not contain any Licensed Trademarks)
as Publisher determines for such other platforms. SCEA shall not do or cause to
be done any act or thing in any way impairing or tending to impair or dilute any
of Publisher's rights, title or interests hereunder. Notwithstanding the
foregoing, Publisher shall not distribute or transmit Product Software which is
intended to be used with the PSP Player via electronic means or any other means
now known or hereafter devised, including without limitation, via wireless,
cable, fiber optic means, telephone lines, microwave or radio waves, or a
network of computers or other devices, except as otherwise permitted in Section
4.2.1 hereto.
 
4.4 Additions to and Deletions from Licensed Territory. SCEA may, from time to
time, add one or more countries to the Licensed Territory by providing written
notice of such addition to Publisher. SCEA shall also have the right to delete,
and intends to delete any countries from the Licensed Territory if, in SCEA's
reasonable judgment, the laws or enforcement of such laws in such countries do
not protect SCEA Intellectual Property Rights. In the event a country is deleted
from the Licensed Territory, SCEA shall deliver to Publisher a notice stating
the number of days within which Publisher shall cease distributing Licensed PSP
Products and shall retrieve any Development Tools located in any such deleted
country. Publisher shall cease distributing Licensed PSP Products, and retrieve
any Development Tools, directly or through subcontractors, by the end of the
period stated in such notice.
 
4.5 PSP SourceBook Requirement. Publisher shall be required to comply with all
the provisions of the PSP SourceBook, including without limitation the Technical
Requirements Checklist therein, when published, or within a commercially
reasonable time following its publication to incorporate such provisions, as if
such provisions were set forth in this Agreement.
 
4.6 Covenant Not to Sue. Publisher, on behalf of itself and its representatives,
affiliates, and any other person or entity acting on its behalf, hereby agrees
not to file any action against and covenants not to sue SCEA, its parent,
affiliates, subsidiaries or related companies on any and all claims, rights,
charges, damages or causes of action arising from the infringement or alleged
infringement of any U.S. or international patent owned by, assigned or
exclusively licensed to Publisher. This Section shall survive any termination or
expiration of this Agreement.


5. Quality Standards for the Licensed PSP Products.
 
5.1 Quality Assurance Generally. The Licensed PSP Products (and all portions
thereof) and Publisher's use of any Licensed Trademarks shall be subject to
SCEA's prior written approval, which shall not be unreasonably withheld or
delayed and which shall be within SCEA's sole discretion as to acceptable
standards of quality. SCEA shall have the right at any stage of the development
of a Licensed PSP Product to review such Licensed PSP Product to ensure that it
meets SCEA's quality assurance standards. All Licensed PSP Products will be
developed to utilize substantially the particular capabilities of the PSP
Player's proprietary hardware, software and graphics. No approval by SCEA of any
element or stage of development of any Licensed PSP Product shall be deemed an
approval of any other element or stage of such Licensed PSP Product, nor shall
any such approval be deemed to constitute a waiver of any of SCEA's rights under
this Agreement. In addition, SCEA's approval of any element or any stage of
development of any Licensed PSP Product shall not release Publisher from any of
its representations and warranties in Section 9.2 hereunder.


5.2 Product Proposals.
 
5.2.1 Submission of Product Proposal. All Product Proposal submissions shall be
in conformance with the submissions provisions as published in the PSP
SourceBook as published or amended. Publisher shall submit to SCEA for SCEA's
written approval or disapproval, which shall not be unreasonably withheld or
delayed, a written concept document (the "Product Proposal") prior to beginning
development of a Licensed PSP Product. Such Product Proposal must contain all
information specified in the PSP SourceBook, as well as any additional
information that SCEA may deem to be useful in evaluating the proposed Licensed
PSP Product.
 
5.2.2 Approval of Product Proposal. After SCEA's review of Publisher's Product
Proposal, Publisher will receive written notice from SCEA of the status of the
Product Proposal, which may range from "Pass" to "Review" to "Fail." Such
conditions shall have the meanings ascribed to them in the PSP SourceBook, and
may be changed from time to time by SCEA. If a Product Proposal receives a
"Fail", then neither Publisher nor any other Licensed PSP Developer or Licensed
PSP Publisher may re-submit such Product Proposal without significant,
substantive revisions. SCEA shall have no obligation to approve any Product
Proposal submitted by Publisher. Any development conducted by or at the
direction of Publisher and any legal commitment relating to development work
shall be at Publisher's own financial and commercial risk. Publisher shall not
construe approval of a Product Proposal as a commitment by SCEA to grant final
approval to such Licensed PSP Product. Nothing herein shall restrict SCEA from
commercially exploiting any coincidentally similar concept(s) and/or product(s),
which have been independently developed by SCEA, an Affiliate of SCEA or any
third party.


5.2.3 Chances to Product ProposaL Publisher shall notify SCEA promptly in
writing in the event of any material proposed change in any portion of the
Product Proposal. SCEA's approval of a Product Proposal shall not obligate
Publisher to continue with development or production of the proposed Licensed
PSP Product, provided that Publisher must immediately notify SCEA in writing if
it discontinues, cancels or otherwise delays past the original scheduled
delivery date the development of any proposed Licensed PSP Product. In the event
that Publisher licenses a proposed Licensed PSP Product from another Licensed
PSP Publisher or a Licensed PSP Developer, it shall immediately notify SCEA of
such change and must re-submit such Licensed PSP Product to SCEA for approval in
accordance with the provisions of Section 5.2.1 above.
 
5

--------------------------------------------------------------------------------




5.3 Work-in-Progress.
 
5.3.1 Submission and Review of Work-in-Progress. SCEA shall require Publisher to
submit to SCEA work-in-progress on Licensed PSP Products at intervals to be
defined in the PSP SourceBook, throughout the development of the Licensed PSP
Product, or if requested by SCEA on written notice to Publisher, at any time
during the development process. Publisher shall be responsible for submitting
work-in-progress to SCEA in accordance with the product Review Process as
determined by SCEA or otherwise set out in the PSP SourceBook. Failure to submit
work-in-progress in accordance with any stage of the Review Process may, at
SCEA's discretion, result in revocation of approval of such Product Proposal.
 
5.3.2 Approval of Work in Progress. SCEA shall have the right to approve, reject
or require additional information with respect to each stage of the Review
Process. Publisher shall make submission of the Licensed Product at first
playable, pre-alpha, alpha, beta and final, or at such development stages to be
more fully defined in the PSP SourceBook. SCEA shall approve each development
stage of the Licensed Product or otherwise specify in writing the reasons for
any rejection or request for additional information and shall state what
corrections or improvements are necessary to obtain approval. If any stage of
the Review Process is not provided to SCEA or is not successfully met after a
reasonable cure period agreed to between SCEA and Publisher, SCEA shall have the
right to revoke the approval of Publisher's Product Proposal.
 
5.3.3 Cancellation or Delay; Conditions of ApprovaL Licensed PSP Products which
are canceled by Publisher or are late in meeting the final Executable Software
delivery date by more than three (3) months (without expressly agreeing in
writing with SCEA on a modified final delivery date) shall be subject to the
termination provisions set forth in Section 14.3 hereto. In addition, failure to
make changes required by SCEA to the Licensed PSP Product at any stage of the
Review Process, or making material changes to the Licensed PSP Product without
SCEA's approval, may subject Publisher to the termination provisions set forth
in Section 14.3 hereto.
 
5.4 Approval of Executable Software. On or before the date specified in the
Product Proposal or as determined by SCEA pursuant to the Review Process,
Publisher shall deliver to SCEA for its inspection and evaluation, a final
version of the Executable Software for the proposed Licensed PSP Product. SCEA
will evaluate such Executable Software and notify Publisher in writing of its
approval or disapproval, which shall not be unreasonably withheld or delayed. If
such Executable Software is disapproved, SCEA shall specify in writing the
reasons for such disapproval and state what corrections and improvements are
necessary. After making the necessary corrections and improvements, Publisher
shall submit a new version of such Executable Software for SCEA's approval. SCEA
shall have the right to disapprove Executable Software if it fails to comply
with SCEA's corrections or improvements or one or more conditions as set forth
in the PSP SourceBook with no obligation to review all elements of any version
of Executable Software. All final versions of Executable Software shall be
submitted in the format prescribed by SCEA and shall include such number of
Master Discs as SCEA may require from time to time. Publisher hereby (i)
warrants that all final versions of Executable Software are fully tested; (ii)
shall use its best efforts to ensure such Executable Software is fully debugged
prior to submission to SCEA; and (iii) warrants that all versions of Executable
Software comply or will comply with standards set forth in the PSP SourceBook or
other documentation provided by SCEA to Publisher. In addition, prior to
manufacture of Executable Software, Publisher must sign an accountability form
stating that (x) Publisher approves the release of such Executable Software for
manufacture in its current form and (y) Publisher shall be fully responsible for
any problems related to such Executable Software.


5.5 Printed Materials.
 
5.5.1 Compliance with Guidelines. For each proposed Licensed PSP Product,
Publisher shall be responsible, at Publisher's expense, for creating and
developing Printed Materials. All Printed Materials shall comply with the
Guidelines, which may be amended from time to time, provided that Publisher
shall, except as otherwise provided herein, only be required to implement
amended Guidelines in subsequent orders of Printed Materials and shall not be
required to recall or destroy previously manufactured Printed Materials, unless
such Printed Materials do not comply with the original requirements in the
Guidelines or unless explicitly required to do so in writing by SCEA.
 
6

--------------------------------------------------------------------------------


 
5.5.2 Submission and Approval of Printed Materials. No later than submission of
final Executable Software for a proposed Licensed PSP Product, Publisher shall
also deliver to SCEA, for review and evaluation, the proposed final Printed
Materials and a form of limited warranty for the proposed Licensed PSP Product.
Failure to meet any scheduled release dates for a Licensed PSP Product is solely
the risk and responsibility of Publisher, and SCEA assumes no responsibility for
Publisher failing to meet such scheduled release dates due to this submission
process. The quality of such Printed Materials shall be of the same quality as
that associated with other commercially available high quality software
products. If any of the Printed Materials are disapproved, SCEA shall specify
the reasons for such disapproval and state what corrections are necessary. SCEA
shall have no liability to Publisher for costs incurred or irrevocably committed
to by Publisher for production of Printed Materials that are disapproved by
SCEA. After making the necessary corrections to any disapproved Printed
Materials, Publisher must submit new Printed Materials for approval by SCEA.
SCEA shall not unreasonably withhold or delay its review of Printed Materials.


5.6 Advertising Materials.
 
5.6.1 Submission and Approval of Advertising Materials. Pre-production samples
of all Advertising Materials shall be submitted by Publisher to SCEA, at
Publisher's expense, prior to any actual production, use or distribution of any
such items by Publisher or on its behalf. SCEA shall evaluate and approve such
Advertising Materials, which approval shall not be unreasonably withheld or
delayed, as to the following standards: (i) the content, quality, and style of
the overall advertisement; (ii) the quality, style, appearance and usage of any
of the Licensed Trademarks; (iii) appropriate references of any required
notices; and (iv) compliance with the Guidelines. If any of the Advertising
Materials are disapproved, SCEA shall specify the reasons for such disapproval
and state what corrections are necessary. SCEA may require Publisher to
immediately withdraw and reprint any Advertising Materials that have been
published but have not received the written approval of SCEA. SCEA shall have no
liability to Publisher for costs incurred or irrevocably committed to by
Publisher for production of Advertising Materials that are disapproved by SCEA.
For each Licensed PSP Product, Publisher shall be required to deliver to SCEA an
accountability form stating that all Advertising Materials for such Licensed PSP
Product comply or will comply with the Guidelines for use of the Licensed
Trademarks. After making the necessary corrections to any disapproved
Advertising Materials, Publisher must submit new proposed Advertising Materials
for approval by SCEA.
 
5.6.2 Failure to Comply; Three Strikes Program. Publishers who fail to obtain
SCEA's approval of Advertising Materials prior to broadcast or publication shall
be subject to the provisions of the "Three Strikes" program outlined in the PSP
SourceBook. Failure to obtain SCEA's approval of Advertising Materials could
result in termination of this PSP LPA or termination of approval of the Licensed
PSP Product, or could subject Publisher to the provisions of Section 14.4
hereto. Failure to meet any scheduled release dates for Advertising Materials is
solely the risk and responsibility of Publisher, and SCEA assumes no
responsibility for Publisher failing to meet such scheduled release dates due to
approval requirements as set forth in this Section.
 
5.6.3 SCEA Materials. Subject in each instance to the prior written approval of
SCEA, Publisher may use advertising materials owned by SCEA pertaining to the
PSP Player or to the Licensed Trademarks on such Advertising Materials as may,
in Publisher's judgment, promote the sale of Licensed PSP Products.
 
5.7 Rating Requirements. If required by SCEA or any governmental entity,
Publisher shall submit each Licensed PSP Product to a consumer advisory ratings
system designated by SCEA or such governmental entity for the purpose of
obtaining rating code(s) for each Licensed PSP Product. Any and all costs and
expenses incurred in connection with obtaining such rating code(s) shall be
borne solely by Publisher. Any required consumer advisory rating code(s) shall
be displayed on the Licensed PSP Product and in the associated Printed Materials
and Advertising Materials, at Publisher's cost and expense, in accordance with
the PSP SourceBook or other documentation provided by SCEA to Publisher.
 
5.8 Publisher's Additional Quality Assurance Obligations. If at any time or
times subsequent to the approval of Executable Software and Printed Materials,
SCEA identifies any material defects (such materiality to be determined by SCEA
in its sole discretion) with respect to the Licensed PSP Product, or in the
event that SCEA identifies any improper use of its Licensed Trademarks or SCE
Materials with respect to the Licensed PSP Product, or any such material defects
or improper use are brought to the attention of SCEA, Publisher shall, at no
cost to SCEA, promptly correct any such material defects, or improper use of
Licensed Trademarks or SCE Materials, to SCEA's commercially reasonable
satisfaction, which may include, if necessary in SCEA's judgment, the recall and
re-release of such Licensed PSP Product. In the event any Units of Licensed PSP
Products create any risk of loss or damage to any property or injury to any
person, Publisher shall immediately take effective steps, at Publisher's sole
liability and expense, to recall or to remove such defective Units from any
affected channels of distribution, provided, however, that if Publisher is not
acting as the distributor and/or seller for the Licensed PSP Products, its
obligation hereunder shall be to use its best efforts to arrange removal of such
Licensed PSP Product from channels of distribution. Publisher shall provide all
end-user support for the Licensed PSP Products and SCEA expressly disclaims any
obligation to provide end-user support on Publisher's Licensed PSP Products.
 
7

--------------------------------------------------------------------------------




6. Manufacture of the Licensed PSP Products.
 
6.1 Manufacture of Units. Upon approval of Executable Software and associated
Printed Materials pursuant to Section 5, and subject to Sections 6.1.2, 6.1.3
and 6.1.4 below, the Designated Manufacturing Facility will, in accordance with
the terms and conditions set forth in this Section 6, and at Publisher's expense
(a) manufacture PSP Format Discs for Publisher; (b) manufacture Publisher's
Packaging and/or Printed Materials; and/or (c) assemble the PSP Format Discs
with the Printed Materials and the Packaging. Publisher shall comply with all
Manufacturing Specifications related to the particular terms set forth herein.
SCEA reserves the right to insert or require the Publisher to insert certain
Printed Materials relating to the PSP Player or Licensed Trademarks into each
Unit.


6.1.1 Manufacture of PSP Format Discs.
 
6.1.1.1 Designated Manufacturing Facilities. To insure compatibility of the PSP
Format Discs with the PSP Player, consistent quality of the Licensed PSP Product
and incorporation of anti-piracy security systems, SCEA shall designate and
license a Designated Manufacturing Facility to reproduce PSP Format Discs.
Publisher shall purchase *** of its requirements for PSP Format Discs from such
Designated Manufacturing Facility during the term of the Agreement. Any
Designated Manufacturing Facility shall be a third party beneficiary of this
Agreement.
 
6.1.1.2 Creation of Master Licensed PSP Product. Pursuant to Section 5.4 in
connection with final testing of Executable Software, Publisher shall provide
SCEA with the number of Master Discs specified in the PSP SourceBook. A
Designated Manufacturing Facility shall create from one of the fully approved
Master Discs provided by Publisher the original master of the Licensed PSP
Product from which all other copies of the Licensed PSP Product are to be
replicated. Publisher shall be responsible for the costs, as determined by the
Designated Manufacturing Facility, of producing such original master. In order
to insure against loss or damage to the copies of the Executable Software
furnished to SCEA, Publisher will retain duplicates of all Master Discs, and
neither SCEA nor any Designated Manufacturing Facility shall be liable for loss
of or damage to any Master Discs or Executable Software.


6.1.2 Manufacture of Printed Materials.
 
6.1.2.1Manufacture by Designated Manufacturing Facility. If Publisher elects to
obtain Printed Materials from a Designated Manufacturing Facility, Publisher
shall deliver all SCEA-approved Printed Materials to that Designated
Manufacturing Facility, at Publisher's sole risk and expense, and the Designated
Manufacturing Facility will manufacture such Printed Materials in accordance
with this Section 6. In order to insure against loss or damage to the copies of
the Printed Materials furnished to SCEA, Publisher will retain duplicates of all
Printed Materials, and neither SCEA nor any Designated Manufacturing Facility
shall be liable for loss of or damage to any such Printed Materials.
 
6.1.2.2 Manufacture by Alternate Source. Subject to SCEA's approval as provided
in Section 5.5.2 hereto and in this Section, Publisher may elect to be
responsible for manufacturing its own Printed Materials (other than any Artwork
which may be placed directly upon the PlayStation Disc, which Publisher will
supply to the Designated Manufacturing Facility for placement), at Publisher's
sole risk and expense. Prior to production of each order, Publisher shall be
required to supply SCEA with samples of any Printed Materials not produced or
supplied by a Designated Manufacturing Facility, at no charge to SCEA or
Designated Manufacturing Facility, for SCEA's approval with respect to the
quality thereof. SCEA shall have the right to disapprove any Printed Materials
that do not comply with the Manufacturing Specifications. Manufacturing
Specifications for Printed Materials shall be comparable to manufacturing
specifications applied by SCEA to its own software products for the PSP Player.
If Publisher elects to supply its own Printed Materials, neither SCEA nor any
Designated Manufacturing Facility shall be responsible for any delays arising
from use of Publisher's own Printed Materials.


6.1.3 Manufacture of Packaging.
 
6.1.3.1 Manufacture by Designated Manufacturing Facility. To ensure consistent
quality of the Licensed PSP Products, SCEA may designate and license a
Designated Manufacturing Facility to reproduce proprietary Packaging for the PSP
Player. If SCEA creates proprietary Packaging for the PSP Player, then Publisher
shall purchase *** of its requirements for such proprietary Packaging from a
Designated Manufacturing Facility during the term of the Agreement, and the
Designated Manufacturing Facility will manufacture such Packaging in accordance
with this Section 6.
 
8

--------------------------------------------------------------------------------


 
6.1.3.2 Manufacture by Alternate Source. If SCEA elects to use standard,
non-proprietary Packaging for the PSP Player, then Publisher may elect to be
responsible for manufacturing its own Packaging (other than any proprietary
labels and any portion of a container containing Licensed Trademarks, which
Publisher must purchase from a Designated Manufacturing Facility). Publisher
shall assume all responsibility for the creation of such Packaging at
Publisher's sole risk and expense. Publisher shall be responsible for encoding
and printing proprietary edge labels provided by a Designated Manufacturing
Facility with information reasonably specified by SCEA from time to time and
will apply such labels to each Unit of the Licensed PSP Product as reasonably
specified by SCEA. Prior to production of each order, Publisher shall be
required to supply SCEA with samples of any Packaging not produced or supplied
by a Designated Manufacturing Facility, at no charge to SCEA or Designated
Manufacturing Facility, for SCEA's approval with respect to the quality. SCEA
shall have the right to disapprove any Packaging that does not comply with the
Manufacturing Specifications. Manufacturing Specifications for Packaging shall
be comparable to manufacturing specifications applied by SCEA to its own
software products for the PSP Player. If Publisher procures Packaging from an
alternate source, then it must also procure assembly services from an alternate
source. If Publisher elects to supply its own Packaging, neither SCEA nor any
Designated Manufacturing Facility shall be responsible for any delays arising
from use of Publisher's own Packaging.
 
6.1.4 Assembly Services. Publisher may either procure assembly services from a
Designated Manufacturing Facility or from an alternate source. If Publisher
elects to be responsible for assembling the Licensed PSP Products, then the
Designated Manufacturing Facility shall ship the component parts of the Licensed
PSP Product to a destination provided by Publisher, at Publisher's sole risk and
expense. SCEA shall have the right to inspect any assembly facilities utilized
by Publisher in order to determine if the component parts of the Licensed PSP
Products are being assembled in accordance with SCEA's quality standards. SCEA
may require that Publisher recall any Licensed PSP Products that do not contain
proprietary labels or other material component parts or that otherwise fail to
comply with the Manufacturing Specifications. If Publisher elects to use
alternate assembly facilities, neither SCEA nor any Designated Manufacturing
Facility shall be responsible for any delays or missing component parts arising
from use of alternate assembly facilities.


6.2 Price, Payment and Terms.
 
6.2.1 Price. The applicable price for manufacture of any Units of Licensed PSP
Products ordered hereunder shall be provided to Publisher by the Designated
Manufacturing Facility. Purchase shall be subject to the terms and conditions
set out in any purchase order form supplied to Publisher by the Designated
Manufacturing Facility.
 
6.2.2 Orders. Publisher shall issue to a Designated Manufacturing Facility a
written Purchase Order(s) in a form designated by SCEA and containing the
information required in the Manufacturing Specifications, with a copy to SCEA.
All orders shall be subject to approval by SCEA, which shall not be unreasonably
withheld or delayed. Purchase Orders issued by Publisher to a Designated
Manufacturing Facility for each Licensed PSP Product approved by SCEA shall be
non-cancelable and be subject to the order requirements of the Designated
Manufacturing Facility.
 
6.2.3 Payment Terms. Purchase Orders will be invoiced as soon as reasonably
practical after receipt, and such invoice will include both manufacturing price
and royalties payable pursuant to Section 8.1 or 8.2 below for each Unit of
Licensed PSP Products ordered. Each invoice will be payable either on a
cash-in-advance basis or pursuant to a letter of credit, or at SCEA's sole
discretion, on credit terms. Terms for cash-in-advance and letter of credit
payments shall be as set forth in the PSP SourceBook. All amounts hereunder
shall be payable in United States dollars. All associated banking charges with
respect to payments of manufacturing costs and royalties shall be borne solely
by Publisher.
 
6.2.3.1 Credit Terms. SCEA may at its sole discretion extend credit terms and
limits to Publisher. SCEA may also revoke such credit terms and limits at its
sole discretion. If Publisher qualifies for credit terms, then orders will be
invoiced upon shipment of Licensed PSP Products and each invoice will be payable
within thirty (30) days of the date of the invoice. Any overdue sums shall bear
interest at the rate of one and one-half (1 - 1/2%) percent per month, or such
lower rate as may be the maximum rate permitted under applicable law, from the
date when payment first became due to and including the date of payment thereof.
Publisher shall be additionally liable for all costs and expenses of collection,
including without limitation, reasonable fees for attorneys and court costs.
 
6.2.3.2 General Terms. No deduction may be made from remittances unless an
approved credit memo has been issued by a Designated Manufacturing Facility.
Neither SCEA nor a Designated Manufacturing Facility shall be responsible for
shortage or breakage with respect to any order if component parts or assembly
services are obtained from alternate sources. Each shipment to Publisher shall
constitute a separate sale, whether whole or partial fulfillment of any order.
Nothing in this Agreement shall excuse or be construed as a waiver of
Publisher's obligation to timely provide any and all payments owed to SCEA and
Designated Manufacturing Facility.
 
6.3 Delivery of Licensed PSP Products. Neither SCEA nor any Designated
Manufacturing Facility shall have an obligation to store completed Units of
Licensed PSP Products. Publisher may either specify a mode of delivery or allow
the Designated Manufacturing Facility to select a mode of delivery.
 
9

--------------------------------------------------------------------------------


 
6.4 Ownership of Master Discs. Due to the proprietary nature of the mastering
process, neither SCEA nor a Designated Manufacturing Facility shall under any
circumstances release any original master, Master Discs or other in-process
materials to Publisher. All such materials shall be and remain the sole property
of SCEA or Designated Manufacturing Facility. Notwithstanding the foregoing,
Publisher Intellectual Property Rights contained in Product Software that is
contained in such in-process materials is, as between SCEA and Publisher, the
sole and exclusive property of Publisher or its licensors (other than SCEA or
its affiliates).


7. Marketing and Distribution.
 
7.1 Marketing Generally. In accordance with the provisions of this Agreement and
at no expense to SCEA, Publisher shall, and shall direct its distributors to,
diligently market, sell and distribute the Licensed PSP Products, and shall use
commercially reasonable efforts to stimulate demand for such Licensed PSP
Products in the Licensed Territory and to supply any resulting demand. Publisher
shall use its reasonable best efforts to protect the Licensed PSP Products from
and against illegal reproduction or copying by end users or by any other persons
or entities.
 
7.2 Samples. Publisher shall provide to SCEA, at no additional cost, for SCEA's
internal use, *** sample copies of each Licensed PSP Product. Publisher shall
pay any manufacturing costs to the Designated Manufacturing Facility in
accordance with Section 6.2, but shall not be obligated to pay royalties, in
connection with such sample Units. In the event that Publisher assembles any
Licensed PSP Product using an alternate source, Publisher shall be responsible
for shipping such sample Units to SCEA at Publisher's cost and expense. SCEA
shall not directly or indirectly resell any such sample copies of the Licensed
PSP Products without Publisher's prior written consent. SCEA may give sample
copies to its employees, provided that it uses its reasonable efforts to ensure
that such copies are not sold into the retail market. In addition, subject to
availability, Publisher shall sell to SCEA additional quantities of Licensed PSP
Products at the Wholesale Price for such Licensed PSP Product. Any changes to
SCEA's policy regarding sample Units shall be set forth in the PSP SourceBook.
 
7.3 Marketing Programs of SCEA. From time to time, SCEA may invite Publisher to
participate in promotional or advertising opportunities that may feature one or
more Licensed PSP Products from one or more Licensed PSP Publishers.
Participation shall be voluntary and subject to terms to be determined at the
time of the opportunity. In the event Publisher elects to participate, all
materials submitted by Publisher to SCEA shall be submitted subject to Section
10.2 below and delivery of such materials to SCEA shall constitute acceptance by
Publisher of the terms of the offer. Moreover, SCEA may use the Legal
Attribution Line on all multi-product marketing materials, unless otherwise
agreed in writing.
 
7.4 Demonstration Disc Programs. SCEA may, from time to time, provide
opportunities for Publisher to participate in SCEA Demo Disc programs. In
addition, SCEA may, from time to time, grant to Publisher the right to create
Third Party Demo Discs pursuant to SCEA Established Third Party Demo Disc
Programs. The specifications with respect to the approval, creation,
manufacture, marketing, distribution and sale of any such demo disc programs
shall be set forth in the PSP SourceBook or in other documentation to be
provided by SCEA to Publisher. Except as otherwise specifically set forth
herein, in the PSP SourceBook or in other documentation, Third Party Demo Discs
shall be considered "Licensed PSP Products" and shall be subject in all respects
to the terms and conditions of this Agreement pertaining to Licensed PSP
Products. In addition, the following procedures shall also apply to SCEA Demo
Discs and Third Party Demo Discs:


7.4.1 SCEA Demo Discs.
 
7.4.1.1 License. SCEA may, but shall not be obligated to, invite Licensed PSP
Publishers to participate in any SCEA Demo Disc program. Participation by
Publisher in an SCEA Demo Disc program shall be optional. If Publisher elects to
participate in an SCEA Demo Disc program and provides Product Information to
SCEA in connection thereto, Publisher shall thereby grant to SCEA a royalty-free
license during the term of this Agreement in the Licensed Territory to
manufacture, use, sell, distribute, market, advertise and otherwise promote
Publisher's Product Information as part of such SCEA Demo Disc program. In
addition, Publisher shall grant SCEA the right to feature Publisher and Licensed
PSP Product names in SCEA Demo Disc Advertising Materials and to use copies of
screen displays generated by the code, representative video samples or other
Product Information in such SCEA Demo Disc
Advertising Materials. All decisions relating to the selection of first and
third party Product Information and all other aspects of SCEA Demo Discs shall
be in the sole discretion of SCEA.
 
7.4.1.2 Submission and Approval of Product Information. Upon receipt of written
notice that SCEA has tentatively chosen Publisher's Product Information for
inclusion in an SCEA Demo Disc, Publisher shall deliver to SCEA such requested
Product Information by no later than the deadline set forth in such notice.
Separate notice will be sent for each SCEA Demo Disc, and Publisher must sign
each notice prior to inclusion in such SCEA Demo Disc. Publisher shall include
its own Legal Copy on the title screen or elsewhere in the Product Information
submitted to SCEA. SCEA shall only provide the Legal Attribution Line on the
SCEA Demo Disc title screen and packaging. Publisher's Product Information shall
comply with SCEA's technical specifications provided to Publisher. SCEA reserves
the right to review and test the Product Information provided and request
revisions prior to inclusion on the SCEA Demo Disc. If SCEA requests changes to
the Product Information and Publisher elects to continue to participate in such
Demo Disc, Publisher shall make such changes as soon possible after receipt of
written notice of such requested changes from SCEA, but not later than the
deadline for receipt of Product Information. Failure to make such changes and
provide the modified Product Information to SCEA by the deadline shall result in
the Product Information being removed from the SCEA Demo Disc. Costs associated
with preparation of Product Information supplied to SCEA shall be borne solely
by Publisher. Except as otherwise provided in this Section, SCEA shall not edit
or modify Product Information provided to SCEA by Publisher without Publisher's
consent, not to be unreasonably withheld. SCEA shall have the right to use
subcontractors to assist in the development of any SCEA Demo Disc. With respect
to Product Information provided by Publisher in demo form, the demo delivered to
SCEA shall not constitute the complete Licensed PSP Product and shall be, at a
minimum, an amount sufficient to demonstrate the Licensed PSP Product's core
features and value, without providing so much information as to give consumers a
disincentive to purchase the complete Licensed PSP Product.
 
10

--------------------------------------------------------------------------------


 
7.4.1.3 No Obligation to Publish. Acceptance of Product Information for test and
review shall not be deemed confirmation that SCEA shall include the Product
Information on an SCEA Demo Disc, nor shall it constitute approval of any other
element of the Licensed PSP Product. SCEA reserves the right to choose from
products submitted from other Licensed PSP Publishers and first party products
to determine the products to be included in SCEA Demo Discs, and Publisher's
Licensed PSP Products will not be guaranteed prominence or preferential
treatment on any SCEA Demo Disc. Nothing herein shall be construed as creating
an obligation of SCEA to publish Product Information submitted by Publisher in
any SCEA Demo Disc, nor shall SCEA be obligated to publish, advertise or promote
any SCEA Demo Disc.
 
7.4.1.4 SCEA Demo Discs Sold at Retail. Publisher is aware and acknowledges that
certain SCEA Demo Discs may be distributed and sold by SCEA in the retail
market. If Publisher elects to participate in any SCEA Demo Disc program which
is sold in the retail market, as notified by SCEA to Publisher, Publisher
acknowledges prior to participation in any such SCEA Demo Disc that it is aware
of no limitations regarding Product Information provided to SCEA pursuant to the
terms of this Agreement which would in any way restrict SCEA's ability to
distribute or sell such SCEA Demo Disc at retail, nor does Publisher or its
licensors (other than SCEA and/or its affiliates) have any anticipation of
receiving any compensation from such retail sales. In the event that SCEA
institutes a SCEA Demo Disc in which a fee or royalty is charged to Publisher,
SCEA and Publisher will enter into a separate agreement regarding such SCEA Demo
Disc.
 
7.4.2 Third Party Demo Discs.
 
7.4.2.1 License. Publisher may participate in any SCEA Established Third Party
Demo Disc Program. Publisher shall notify SCEA of its intention to participate
in any such program, and upon receipt of such notice, SCEA shall grant to
Publisher the right and license to use Licensed PSP Products in Third Party Demo
Discs and to use, distribute, market, advertise and otherwise promote (and, if
permitted in accordance with the terms of any SCEA Established Third Party
Program or otherwise permitted by SCEA, to sell) such Third Party Demo Discs in
accordance with the PSP SourceBook, which may be modified from time to time at
the sole discretion of SCEA. Unless separately agreed in writing with SCEA,
Third Party Demo Discs shall not be used, distributed, promoted, bundled or sold
in conjunction with other products. In addition, SCEA hereby consents to the use
of the Licensed Trademarks in connection with Third Party Demo Discs, subject to
the approval procedures set forth in this Agreement. If any SCEA Established
Third Party Demo Disc Program is specified by SCEA to be for promotional use
only and not for resale, and such Third Party Demo Disc is subsequently
discovered to be for sale, Publisher's right to produce Third Party Demo Discs
shall thereupon be automatically revoked, and SCEA shall have the right to
terminate any related Third Party Demo Discs in accordance with the terms of
Section 14.3 or 14.4 hereto.
 
7.4.2.2 Submission and Approval of Third Party Demo Discs. Publisher shall
deliver to SCEA, for SCEA's prior approval, a final version of each Third Party
Demo Disc in a format prescribed by SCEA. Such Third Party Demo Disc shall
comply with all requirements provided to Publisher by SCEA in the PSP SourceBook
or otherwise. In addition, SCEA shall evaluate the Third Party Demo Disc in
accordance with the approval provisions for Executable Software and Printed
Materials set forth in Sections 5.4 and 5.5, respectively. Furthermore,
Publisher shall obtain the approval of SCEA in connection with any Advertising
Materials relating to the Third Party Demo Discs in accordance with the approval
provisions set forth in Section 5.6. Costs associated with Third Party Demo
Discs shall be borne solely by Publisher. No approval by SCEA of any element of
any Third Party Demo Disc shall be deemed an approval of any other element
thereto, nor does any such approval constitute final approval for the related
Licensed PSP Product. Unless otherwise permitted by SCEA, Publisher shall
clearly and conspicuously state on all Third Party Demo Disc Packaging and
Printed Materials that the Third Party Demo Disc is for promotional purposes
only and not for resale.
 
7.4.2.3 Manufacture and Royalty of Third Party Demo Discs. Publisher shall
comply with all Manufacturing Specifications with respect to the manufacture and
payment for manufacturing costs of Third Party Demo Discs, and Publisher shall
also comply with all terms and conditions of Section 6 hereto. No costs incurred
in the development, manufacture, licensing, production, marketing and/or
distribution (and if permitted by SCEA, sale) of the Third Party Demo Disc shall
be deducted from any amounts payable to SCEA hereunder. Royalties on Third Party
Demo Discs shall be as provided in Section 8.2.
 
11

--------------------------------------------------------------------------------


 
7.5 Contests and Sweepstakes of Publisher. SCEA acknowledges that, from time to
time, Publisher may conduct contests and sweepstakes to promote Licensed PSP
Products. SCEA shall permit Publisher to include contest or sweepstakes
materials in Printed Materials and Advertising Materials, subject to compliance
with the approval provisions of Section 5.5 and 5.6 hereunder, compliance with
the provisions of Section 9.2 and 10.2 hereunder, and subject to the following
additional terms and conditions:
 
(i) Publisher represents that it has retained the services of a fulfillment
house to administer the contest or sweepstakes and if it has not retained the
services of a fulfillment house, Publisher represents and warrants that it has
the expertise to conduct such contests or sweepstakes, and in any event,
Publisher shall assume full responsibility for all aspects of such contest or
sweepstakes;
 
(ii) Publisher warrants that each contest, sweepstakes, and promotion, comply
with local, state and federal laws or regulations;
 
(iii) Publisher represents and warrants that it has obtained the consent of all
holders of intellectual property rights required to be obtained in connection
with each contest or sweepstakes including, but not limited to, the consent of
any holder of copyrights or trademarks relating to any Advertising Materials
publicizing the contest or sweepstakes, or the prizes being awarded to winners
of the contest or sweepstakes; and
 
(iv) Publisher shall make available to SCEA all contest and sweepstakes material
prior to publication in accordance with the approval process set forth in
Section 5.5 or 5.6.
 
Approval by SCEA of contest or sweepstakes materials for use in the Printed
Materials or Advertising Materials (or any use of the PSP Player or Licensed PSP
Products as prizes in such contest or sweepstakes) shall not constitute an
endorsement by SCEA of such contest or sweepstakes, nor shall such acceptance be
construed as SCEA having reviewed and approved such materials for compliance
with any federal or state law, statute, regulations, order or the like, which
shall be Publisher's sole responsibility.
 
7.6 PlayStation Website. All Licensed PSP Publishers shall be required to
provide Product Information for a web page for each of its Licensed PSP Products
for display on the PlayStation promotional website, or other website or websites
as may be operated by SCEA from time to time in connection with the promotion of
the PlayStation, PlayStation Portable, or PSP brands. Specifications for Product
Information for such web pages shall be as provided in the PSP SourceBook.
Publisher shall provide SCEA with such Product Information for each Licensed PSP
Product upon submission of Printed Materials to SCEA for approval in accordance
with Section 5.5.2 hereto. Publisher shall also provide updates to such web page
in a timely manner as required by SCEA in updates to the PSP SourceBook.
 
7.7 Distribution.
 
7.7.1 Distribution Channels. Publisher may use such distribution channels as
Publisher deems appropriate, including the use of third party distributors,
resellers, dealers and sales representatives. In the event that Publisher elects
to have one of its Licensed PSP Products distributed and sold by another
Licensed PSP Publisher, Publisher must provide SCEA with advance written notice
of such election, the name of the Licensed PSP Publisher and any additional
information requested by SCEA regarding the nature of the distribution services
provided by such Licensed PSP Publisher prior to manufacture of such Licensed
PSP Product.
 
7.7.2 Limitations on Distribution.Notwithstanding any other provisions in this
Agreement, Publisher shall not, directly or indirectly, solicit orders from or
sell any Units of the Licensed PSP Products to any person or entity outside of
the Licensed Territory nor transship Licensed PSP Products between regional SCE
territories. In addition, Publisher shall not directly or indirectly solicit
orders for or sell any Units of the Licensed PSP Products in any situation where
Publisher knows or reasonably should know that such Licensed PSP Products may be
exported or resold outside of the Licensed Territory.


8. Royalties.
 
8.1 Applicable Royalties on Licensed PSP Products.
 
8.1.1 Initial Orders. Publisher shall pay SCEA, either directly or through its
designee, a per title royalty in United States dollars for each Unit of the
Licensed PSP Products manufactured based on the initial Wholesale Price of the
Licensed PSP Product, as follows:
 

 
Wholesale Price
Per Title Royalty
Level 1
Level 2
Level 3
***
***
***
***
***
***

 
In the absence of satisfactory evidence to support the WSP, the royalty rate
that shall apply will be the greater of *** per Unit *** applied to the highest
known WSP. Royalties may be subject to change in SCEA's discretion upon sixty
(60) days notice to Publisher. Upon receipt of such notice, Publisher shall have
the option to terminate this Agreement upon written notice to SCEA rather than
having such revised royalty structure go into effect.
 
12

--------------------------------------------------------------------------------


 
8.1.2 Reorders and Other Programs.
 
Royalties on additional orders to manufacture a specific Licensed PSP Product,
regardless of which Publisher submits the order, shall be the royalty determined
by the initial Wholesale Price as reported by initial Publisher for that
Licensed PSP Product regardless of the wholesale price of the Licensed PSP
Product at the time of reorder, except in the event that the Wholesale Price
increases for such Licensed PSP Product, in which case the royalty shall be
adjusted upwards to reflect the higher Wholesale Price. Licensed PSP Products
qualifying for SCEA's "Greatest Hits" programs or other programs offered by SCEA
shall be subject to the royalties applicable for such programs. Publisher
acknowledges that as of the date of execution of this Agreement no "Greatest
Hits" program exists for the PSP Third Party licensing program.
 
8.2 Third Party Demo Disc Program Royalties: Publisher shall pay SCEA a per Unit
royalty in United States dollars of *** for each Third Party Demo Disc Unit
manufactured. The quantity of Units ordered shall comply with the terms of such
SCEA Established Third Party Demo Disc Program.
 
8.3 Payment For Licensed PSP Product. Payment of royalties under Sections 8.1
and 8.2 shall be made to SCEA through its Designated Manufacturing Facility
concurrent with the placement of an order to manufacture Licensed PSP Product
and payment of manufacturing costs in accordance with the terms and conditions
set forth in Sections 6.2.3, unless otherwise agreed in writing with SCEA. At
the time of placing an order to manufacture a Licensed PSP Product, Publisher
shall submit to SCEA an accurate accounting statement setting out the number of
units of Licensed PSP Product to be manufactured, projected initial wholesale
price, applicable royalty, and total amount due SCEA. In addition, Publisher
shall submit to SCEA prior to placing the initial order for each Licensed PSP
Product a separate certification, in the form provided by SCEA in the PSP
SourceBook, signed by officers of Publisher that certifies that the Wholesale
Price provided to SCEA is accurate and attaching such documentation supporting
the WSP as requested by SCEA. Payment shall be made prior to manufacture unless
SCEA has agreed to extend credit terms to Publisher in writing pursuant to
Section 6.2.3.1. Nothing herein shall be construed as requiring SCEA to extend
credit terms to Publisher. The accounting statement due hereunder shall be
subject to the audit and accounting provisions set forth in paragraph 16.2
below. No costs incurred in the development, manufacture, marketing, sale and/or
distribution of the Licensed PSP Products shall be deducted from any royalties
payable to SCEA hereunder. Similarly, there shall be no deduction from the
royalties otherwise owed to SCEA as a result of any uncollectible accounts owed
to Publisher, or for any credits, discounts, allowances or returns which
Publisher may credit or otherwise grant to any third party customer of any Units
of the Licensed PSP Products, or for any taxes, fees, assessments or expenses of
any kind which may be incurred by Publisher in connection with its sale or
distribution of any Units of the Licensed PSP Products or arising with respect
to the payment of royalties. In addition to the royalty payments provided to
SCEA, Publisher shall be solely responsible for and bear any cost relating to
any withholding taxes or other such assessments which may be imposed by any
governmental authority with respect to the royalties paid to SCEA hereunder;
provided, however, that SCEA shall not manufacture Licensed PSP Products outside
of the United States without the prior consent of Publisher. Publisher shall
provide SCEA with official tax receipts or other such documentary evidence
issued by the applicable tax authorities sufficient to substantiate that any
such taxes or assessments have in fact been paid.
 
8.4 Rebates, Promotions or Discounts. From time to time SCEA may, at its sole
option, offer to Publisher programs which result in rebates or other reduced
royalties to Publisher. Eligibility to participate in a program offered by SCEA
shall be determined by the terms and conditions set forth for participation at
the time the program is offered. SCEA reserves the right to alter, extend, or
terminate program offerings upon notice to Publishers. Nothing contained herein
shall require SCEA to offer any rebate, promotion, or discount program to
Publisher during the term of this Agreement.


9. Representations and Warranties.
 
9.1 Representations and Warranties of SCEA. SCEA represents and warrants solely
for the benefit of Publisher that SCEA has the right, power and authority to
enter into this Agreement and to fully perform its obligations hereunder.
 
9.2 Representations and Warranties of Publisher. Publisher represents and
warrants that:
 
(i)  There is no threatened or pending action, suit, claim or proceeding
alleging that the use by Publisher of all or any part of the Product Software,
Product Proposals, Product Information, Printed Materials, Advertising Materials
or any underlying work or content embodied therein, or any name, designation or
trademark used in conjunction with the Licensed PSP Products infringes or
otherwise violates any Intellectual Property Right or other right or interest of
any kind whatsoever of any third party, or otherwise contesting any right, title
or interest of Publisher in or to the Product Software, Product Proposals,
Product Information, Printed Materials, Advertising Materials or any underlying
work or content embodied therein, or any name, designation or trademark used in
conjunction with the Licensed PSP Products;
 
13

--------------------------------------------------------------------------------


 
(ii) The Product Software, Product Proposals, Product Information, Printed
Materials and Advertising Materials and their contemplated use under this
Agreement do not and shall not infringe any person's or entity's rights
including without limitation, patents, copyrights (including rights in a joint
work), trademarks, trade dress, trade secret, rights of publicity, privacy,
performance, moral rights, literary rights and any other third party right;
 
(iii) Publisher has the right, power and authority to enter into this Agreement,
to grant SCEA the rights granted hereunder and to fully perform its obligations
hereunder;
 
(iv) The making of this Agreement by Publisher does not violate any separate
agreement, rights or obligations existing between Publisher and any other person
or entity, and, throughout the term of this Agreement, Publisher shall not make
any separate agreement with any person or entity that is inconsistent with any
of the provisions of this Agreement;
 
(v) Publisher has not sold, assigned, leased, licensed or in any other way
disposed of or encumbered the rights granted to Publisher hereunder, and
Publisher will not sell, assign, lease, license or in any other way dispose of
or encumber any of such rights except as expressly permitted hereunder or as
consented to by SCEA in writing;
 
(vi) Publisher has obtained the consent of all holders of intellectual property
rights required to be obtained in connection with use of any Product Information
by SCEA as licensed hereunder, and Product Information when provided to SCEA in
accordance with the terms of this Agreement may be published, marketed,
distributed and sold by SCEA in accordance with the terms and conditions of this
Agreement and without SCEA incurring any royalty, residual, union, guild or
other fees;
 
(vii) Publisher shall not make any representation or give any warranty to any
person or entity expressly or implicitly on SCEA's behalf, or to the effect that
the Licensed PSP Products are connected in any way with SCEA (other than that
the Executable Software and/or Licensed PSP Products have been developed,
marketed, sold and/or distributed under license from SCEA);
 
(viii) In the event that Executable Software is delivered to other Licensed PSP
Publishers or Licensed PSP Developers by Publisher in source code form,
Publisher will take all precautions consistent with the protection of valuable
trade secrets by companies in high technology industries to ensure the
confidentiality of such source code;
 
(ix) The Executable Software and any Product Information delivered to SCEA shall
be in a commercially acceptable form, free of significant bugs, defects, time
bombs or viruses which could disrupt, delay, destroy the Executable Software or
PSP Player or render either of them
less than fully useful, and shall be fully compatible with the PSP Player and
any peripherals listed on the Printed Materials as compatible with the Licensed
PSP Product;
 
(x) Each of the Licensed PSP Products, Executable Software, Printed Materials
and Advertising Materials shall be developed, marketed, sold and distributed by
or at the direction of Publisher in an ethical manner and in full compliance
with all applicable federal, state, provincial, local and foreign laws and any
regulations and standards promulgated thereunder (including but not limited to
federal and state lottery laws as currently interpreted and enforced) and will
not contain any obscene or defamatory matter;
 
(xi) Publisher's policies and practices with respect to the development,
marketing, sale, and/or distribution of the Licensed PSP Products shall in no
manner reflect adversely upon the name, reputation or goodwill of SCEA;
 
(xiii) Publisher has, or will contract with a Licensed PSP Developer for, the
technical expertise and resources necessary to fulfill its obligations under
this Agreement; and
 
(xiii) Publisher shall make no false, misleading or inconsistent representations
or claims with respect to any Licensed PSP Products, the PSP Player or SCEA.


10. Indemnities; Limited Liability.
 
10.1 Indemnification by SCEA. SCEA shall indemnify and hold Publisher harmless
from and against any and all third party claims, losses, liabilities, damages,
expenses and costs, including, without limitation, reasonable fees for
attorneys, expert witnesses and litigation costs, and including costs incurred
in the settlement or avoidance of any such claim which result from or are in
connection with a breach of any of the representations or warranties provided by
SCEA herein; provided, however, that Publisher shall give prompt written notice
to SCEA of the assertion of any such claim, and provided, further, that SCEA
shall have the right to select counsel and control the defense and settlement
thereof. SCEA shall have the exclusive right, at its discretion, to commence and
prosecute at its own expense any lawsuit or to take such other action with
respect to such matters as shall be deemed appropriate by SCEA. Publisher shall
provide SCEA, at no expense to Publisher, reasonable assistance and cooperation
concerning any such matter; and Publisher shall not agree to the settlement of
any such claim, action or proceeding without SCEA's prior written consent.
 
10.2 Indemnification By Publisher. Publisher shall indemnify and hold SCEA
harmless from and against any and all claims, losses, liabilities, damages,
expenses and costs, including, without limitation, reasonable fees for
attorneys, expert witnesses and litigation costs, and including costs incurred
in the settlement or avoidance of any such claim, which result from or are in
connection with
 
14

--------------------------------------------------------------------------------


 
(i) a breach of any of the provisions of this Agreement; or (ii)infringement of
a third party's intellectual property rights by Publisher; or (iii) any claims
of or in connection with any personal or bodily injury (including death) or
property damage, by whomever such claim is made, arising out of, in whole or in
part, the development, marketing, sale, distribution or use of any of the
Licensed PSP Products (or portions thereof) unless due directly to the breach of
SCEA in performing any of the specific duties or providing any of the specific
services required; or (iv) any federal, state or foreign civil or criminal
actions relating to the development, marketing, sale or distribution of Licensed
PSP Products. SCEA shall give prompt written notice to Publisher of the
assertion of any such indemnified claim, and, with respect to third party
claims, actions or proceedings against SCEA, SCEA shall have the right to select
counsel for SCEA and reasonably control the defense and settlement thereof.
Subject to the above, Publisher shall have the right, at its discretion, to
select its own counsel, to commence and prosecute at its own expense any
lawsuit, to reasonably control the defense and settlement thereof or to take
such other action with respect to claims, actions or proceedings by or against
Publisher. SCEA shall retain the right to approve any settlement. SCEA shall
provide Publisher, at no expense to SCEA, reasonable assistance and cooperation
concerning any such matter; and SCEA shall not agree to the settlement of any
such claim, action or proceeding (other than third party claims, actions or
proceedings against SCEA) without Publisher's prior written consent.


10.3 LIMITATION OF LIABILITY.
 
10.3.1 LIMITATION OF SCEA'S LIABILITY. IN NO EVENT SHALL SCEA OR OTHER SONY
AFFILIATES AND THEIR SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS BE
LIABLE FOR LOSS OF PROFITS, OR ANY SPECIAL, PUNITIVE, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE BREACH OF THIS AGREEMENT BY SCEA,
THE MANUFACTURE OF THE LICENSED PSP PRODUCTS AND THE USE OF THE LICENSED PSP
PRODUCTS, EXECUTABLE SOFTWARE OR THE PSP PLAYER BY PUBLISHER OR ANY END-USER,
WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE), INDEMNITY,
PRODUCT LIABILITY OR OTHERWISE. IN NO EVENT SHALL SCEA'S LIABILITY ARISING
UNDER, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY LIABILITY FOR DIRECT OR INDIRECT DAMAGES, AND INCLUDING WITHOUT
LIMITATION ANY LIABILITY UNDER SECTION 10.1, EXCEED THE TOTAL AMOUNT PAID BY
PUBLISHER TO SCEA UNDER THIS AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NEITHER SCEA NOR ANY SONY AFFILIATE, NOR ANY OF THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS, SHALL BEAR ANY RISK, OR HAVE ANY RESPONSIBILITY
OR LIABILITY, OF ANY KIND TO PUBLISHER OR TO ANY THIRD PARTIES WITH RESPECT TO
THE QUALITY, OPERATION OR PERFORMANCE OF ANY PORTION OF THE SCE MATERIALS, THE
PSP PLAYER OR ANY LICENSED PSP PRODUCT.
 
10.3.2 LIMITATION OF PUBLISHER'S LIABILITY. IN NO EVENT SHALL PUBLISHER OR ITS
AFFILIATED COMPANIES AND THEIR SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS BE LIABLE TO SCEA FOR ANY LOSS OF PROFITS, OR ANY SPECIAL, PUNITIVE,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF, RELATED TO OR IN
CONNECTION WITH (i) THIS AGREEMENT OR (ii) THE USE OR DISTRIBUTION IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT OF ANY CODE PROVIDED BY SCEA, IN
WHOLE OR IN PART, WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
INDEMNITY, PRODUCT LIABILITY OR OTHERWISE, PROVIDED THAT SUCH LIMITATIONS SHALL
NOT APPLY TO DAMAGES RESULTING FROM PUBLISHER'S BREACH OF SECTIONS 4, 10.2, 11
OR 13 OF THIS AGREEMENT, AND PROVIDED FURTHER THAT SUCH LIMITATIONS SHALL NOT
APPLY TO AMOUNTS WHICH PUBLISHER MAY BE REQUIRED TO PAY TO THIRD PARTIES UNDER
SECTIONS 10.2 OR 16.10.
 
10.4 DISCLAIMER OF WARRANTY. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
NEITHER SCEA NOR ITS AFFILIATES AND SUPPLIERS MAKE, NOR DOES PUBLISHER RECEIVE,
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, REGARDING THE
SCE MATERIALS, SCEA'S CONFIDENTIAL INFORMATION THE PSP PLAYER, THE UNITS OF THE
LICENSED PSP PRODUCTS MANUFACTURED HEREUNDER OR PUBLISHER'S PRODUCT INFORMATION
INCLUDED ON SCEA DEMO DISCS. SCEA SHALL NOT BE LIABLE FOR ANY INJURY, LOSS OR
DAMAGE, DIRECT, INDIRECT OR CONSEQUENTIAL, ARISING OUT OF THE USE OR INABILITY
TO USE ANY UNITS OR ANY SOFTWARE ERRORS OR "BUGS" IN PUBLISHER'S PRODUCT
INFORMATION WHICH MAY BE REPRODUCED ON SCEA DEMO DISCS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SCEA AND ITS AFFILIATES AND SUPPLIERS EXPRESSLY
DISCLAIM THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE AND THEIR EQUIVALENTS UNDER THE LAWS OF ANY JURISDICTION, REGARDING THE
SCE MATERIALS, SCEA'S CONFIDENTIAL INFORMATION, LICENSED PSP PRODUCTS, SCEA DEMO
DISCS AND THE PSP PLAYER. ANY WARRANTY AGAINST INFRINGEMENT THAT MAY BE PROVIDED
IN SECTION 2-312(3) OF THE UNIFORM COMMERCIAL CODE OR IN ANY OTHER COMPARABLE
STATUTE IS EXPRESSLY DISCLAIMED.
 
15

--------------------------------------------------------------------------------




11. SCEA Intellectual Property Rights.
 
11.1 Licensed Trademarks.The Licensed Trademarks and the goodwill associated
therewith are and shall be the exclusive property of SCEA or Affiliates of SCEA.
Nothing herein shall give Publisher any right, title or interest in or to any of
the Licensed Trademarks or any other trademarks of SCEA, other than the
non-exclusive license provided herein. Publisher shall not do or cause to be
done any act or thing in any way impairing or tending to impair or dilute any of
SCEA's rights, title or interests in or to any of the Licensed Trademarks or any
other trademarks of SCEA, nor shall Publisher register any trademark in its own
name or in the name of any other person or entity, or obtain rights to employ
Internet domain names or addresses, which are similar to or are likely to be
confused with any of the Licensed Trademarks or any other trademarks of SCEA.
 
11.2 License of SCE Materials and PSP Player. All rights with respect to the SCE
Materials and PSP Player, including, without limitation, all SCEA Intellectual
Property Rights therein, are and shall be the exclusive property of SCEA or
Affiliates of SCEA. Nothing herein shall give Publisher any right, title or
interest in or to the SCE Materials or the PSP Player or any portion thereof,
other than the non-exclusive license provided herein. Publisher shall not do or
cause to be done any act or thing in any way impairing or tending to impair any
of SCEA's rights, title or interests in or to the SCE Materials or the PSP
Player or any portion thereof.
 
12. Infringement of SCEA Intellectual Property Rights By Third Parties.
 
In the event that Publisher discovers or otherwise becomes aware that any SCEA
Intellectual Property Rights have been or are being infringed upon by any third
party, Publisher shall promptly notify SCEA. SCEA shall have the sole right, in
its discretion, to institute and prosecute lawsuits against third parties for
such infringement of SCEA Intellectual Property Rights. Any lawsuit shall be
prosecuted solely at the cost and expense of SCEA and all sums recovered in any
such lawsuits, whether by judgment, settlement or otherwise shall belong solely
to SCEA. Upon request of SCEA, Publisher shall execute all papers, testify on
all matters and otherwise cooperate in every way necessary and desirable for the
prosecution of any such lawsuit.SCEA shall reimburse Publisher for the
reasonable expenses incurred as a result of such cooperation, but unless
authorized by other provisions of this Agreement, not costs and expenses
attributable to the conduct of a cross-claim or third party action.
 
13.  Confidentiality.
 
13.1 SCEA's Confidential Information.


13.1.1 Definition of SCEA's Confidential Information. "SCEA's Confidential
Information" shall mean:


(i) the PSP Player, SCE Materials and Development Tools and this Agreement;


(ii) other documents and materials developed, owned, licensed or under the
control of SCEA, including all processes, data, hardware, software, inventions,
trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how, including without limitation the PSP
SourceBook and SCEA Intellectual Property Rights relating to the PSP Player, SCE
Materials or Development Tools; and


(iii) information and documents regarding SCEA's finances, business, marketing
and technical plans, business methods and production plans.


SCEA's Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, including
information apprised to Publisher and reduced to tangible or written form at any
time during the term of this Agreement. In addition, the existence of a
relationship between Publisher and SCEA for the purposes set forth herein shall
be deemed to be SCEA's Confidential Information unless otherwise agreed to in
writing by the parties or until publicly announced by SCEA.


13.1.2 Term of Protection of SCEA's Confidential Information. The term for the
protection of SCEA's Confidential Information shall commence on the Effective
Date first above written and shall continue in full force and effect as long as
any of SCEA's Confidential Information continues to be maintained as
confidential and proprietary by SCEA or SCE. During such term, Publisher shall,
pursuant to Section 13.1.3 below, safeguard and hold in trust and confidence and
not disclose or use any and all of SCEA's Confidential Information except for
the purposes specified.
 
16

--------------------------------------------------------------------------------




13.1.3 Preservation of SCEA's Confidential Information. Publisher shall, with
respect to SCEA's Confidential Information:


(i) not disclose SCEA's Confidential Information to any person or entity, other
than those employees or directors of the Publisher whose duties justify a
"need-to-know" and who have executed a confidentiality agreement in which such
employees or directors have agreed not to disclose, and to hold confidential,
all confidential information and materials inclusive of those of third parties
which may be disclosed to them or to which they may have access during the
course of their duties. At SCEA's request, Publisher shall provide SCEA with a
copy of such confidentiality agreement between Publisher and its employees or
directors, and shall also provide SCEA with a list of employee and director
signatories. Publisher shall not disclose any of SCEA's Confidential Information
to third parties, including without limitation to consultants or agents. Any
employees or directors who obtain access to SCEA's Confidential Information
shall be advised by Publisher of the confidential nature of SCEA's Confidential
Information, and Publisher shall be responsible for any breach of this Agreement
by its employees or directors.


(ii) take all measures necessary to safeguard SCEA's Confidential Information in
order to avoid disclosure, publication, or dissemination, using as high a degree
of care and scrutiny, but at least reasonable care, as is consistent with the
protection of valuable trade secrets by companies in high technology industries.


(iii) ensure that all written materials relating to or containing SCEA's
Confidential Information be maintained in a restricted access area and plainly
marked to indicate the secret and confidential nature thereof.


(iv) at SCEA's request, return promptly to SCEA any and all portions of SCEA's
Confidential Information, together with all copies thereof.


(v) not use, modify, reproduce, sublicense, copy, distribute, create derivative
works from, or otherwise provide to third parties, SCEA's Confidential
Information, or any portion thereof, except as provided herein, nor shall
Publisher remove any proprietary legend set forth on or contained within any of
SCEA's Confidential Information.


13.1.4 Exceptions. The foregoing restrictions shall not apply to any portion of
SCEA's Confidential Information which:


(i) was previously known to Publisher without restriction on disclosure or use,
as proven by written documentation of Publisher; or


(ii) is or legitimately becomes part of the public domain through no fault of
Publisher or its employees; or


(iii) is independently developed by Publisher's employees who have not had
access to SCEA's Confidential Information, as proven by written documentation of
Publisher; or


(iv) is required to be disclosed by administrative or judicial action; provided
that Publisher must attempt to maintain the confidentiality of SCEA's
Confidential Information by asserting in such action the restrictions set forth
in this Agreement, and, immediately after receiving
notice of such action or any notice of any threatened action, Publisher must
notify SCEA to give SCEA the maximum opportunity to seek any other legal
remedies to maintain such SCEA's Confidential Information in confidence as
herein provided; or


(v) is approved for release by written authorization of SCEA.


13.1.5 No Obligation to License. Disclosure of SCEA's Confidential Information
to Publisher shall not constitute any option, grant or license from SCEA to
Publisher under any patent or other SCEA Intellectual Property Rights now or
hereinafter held by SCEA. The disclosure by SCEA to Publisher of SCEA's
Confidential Information shall not result in any obligation on the part of SCEA
to approve any materials of Publisher, nor shall such disclosure by SCEA give
Publisher any right to develop, directly or indirectly, manufacture or sell any
product derived from or which uses any of SCEA's Confidential Information, other
than as expressly set forth in this Agreement.


13.1.6 Publisher's Obligations Upon Unauthorized Disclosure. If at any time
Publisher becomes aware of any unauthorized duplication, access, use, possession
or knowledge of any SCEA Confidential Information, it shall notify SCEA as soon
as reasonably practicable, and shall promptly act to recover any such
information and prevent further breach of the confidentiality obligations
herein. Publisher shall provide any and all reasonable assistance to SCEA to
protect SCEA's proprietary rights in any SCEA Confidential Information that it
or its employees or permitted subcontractors may have directly or indirectly
disclosed or made available, and that may be duplicated, accessed, used,
possessed or known in a manner or for a purpose not expressly authorized by this
Agreement, including but not limited to enforcement of confidentiality
agreements, commencement and prosecution in good faith (alone or with the
disclosing party) of legal action, and reimbursement for all reasonable
attorneys' fees, costs and expenses incurred by SCEA to protect its proprietary
rights in SCEA's Confidential Information. Publisher shall take all steps
requested by SCEA to prevent the recurrence of any unauthorized duplication,
access, use, possession or knowledge of SCEA's Confidential Information. In
addition, SCEA shall have the right to pursue any actions at law or in equity,
including without limitation the remedies set forth in Section 16.10 hereto.


13.2 Publisher's Confidential Information.


13.2.1 Definition of Publisher's Confidential Information. "Publisher's
Confidential Information" shall mean:


(i) any Product Software as provided to SCEA pursuant to this Agreement and all
documentation and information relating thereto, including Product Proposals,
Printed Materials and Advertising Materials (other than documentation and
information intended for use by and release to end users, the general public or
the trade);
 
17

--------------------------------------------------------------------------------




(ii) other documents and materials developed, owned, licensed or under the
control of Publisher, including all processes, data, hardware, software,
inventions, trade secrets, ideas, creations, improvements, designs, discoveries,
developments, research and know-how; and


(iii) information and documents regarding Publisher's finances, business,
marketing and technical plans, business methods and production plans.


Publisher's Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, including
information apprised to SCEA and reduced to tangible or written form at any time
during the term of this Agreement.


 13.2.2 Term of Protection of Publisher's Confidential Information. The term for
the protection of Publisher's Confidential Information shall commence on the
Effective Date first above written and shall continue in full force and effect
as long as any of Publisher's Confidential Information continues to be
maintained as confidential and proprietary by Publisher.
 
13.2.3 Preservation of Confidential Information of Publisher. SCEA shall, with
respect to Publisher's Confidential Information:


(i) hold all Publisher's Confidential Information in confidence, and shall take
all reasonable steps to preserve the confidentiality of Publisher's Confidential
Information, and to prevent it from falling into the public domain or into the
possession of persons other than those persons to whom disclosure is authorized
hereunder.


(ii) not disclose Publisher's Confidential Information to any person other than
an SCEA employee or subcontractor who needs to know or have access to such
Confidential Information for the purposes of this Agreement, and only to the
extent necessary for such purposes.


(iii) ensure that all written materials relating to or containing Publisher's
Confidential Information be maintained in a secure area and plainly marked to
indicate the secret and confidential nature thereof.


(iv) at Publisher's request, return promptly to Publisher any and all portions
of Publisher's Confidential Information, together with all copies thereof.


(v) not use Publisher's Confidential Information, or any portion thereof, except
as provided herein, nor shall SCEA remove any proprietary legend set forth on or
contained within any of Publisher's Confidential Information.
 
13.2.4 Exceptions. The foregoing restrictions will not apply to any portion of
Publisher's Confidential Information which:


(i) was previously known to SCEA without restriction on disclosure or use, as
proven by written documentation of SCEA; or


(ii) is or legitimately becomes part of information in the public domain through
no fault of SCEA, its employees or its subcontractors; or


(iii) is independently developed by SCEA's employees or affiliates who have not
had access to Publisher's Confidential Information, as proven by written
documentation of SCEA; or


(iv) is required to be disclosed by administrative or judicial action; provided
that SCEA attempted to maintain the confidentiality of Publisher's Confidential
Information by asserting in such action the restrictions set forth in this
Agreement, and immediately after receiving notice of such action, notified
Publisher of such action to give Publisher the opportunity to seek any other
legal remedies to maintain such Publisher's Confidential Information in
confidence as herein provided; or


(vi) is approved for release by written authorization of Publisher.


13.2.5 SCEA's Obligations Upon Unauthorized Disclosure. If at any time SCEA
becomes aware of any unauthorized duplication, access, use, possession or
knowledge of any of Publisher's Confidential Information, it shall notify
Publisher as soon as is reasonably practicable. SCEA shall provide any and all
reasonable assistance to Publisher to protect Publisher's proprietary rights in
any of Publisher's Confidential Information that may have directly or indirectly
disclosed by an SCEA employee and that may be duplicated, accessed, used,
possessed or known in a manner or for a purpose not expressly authorized by this
Agreement. SCEA shall take all reasonable steps requested by Publisher to
prevent the recurrence of any unauthorized duplication, access, use, possession
or knowledge of Publisher's Confidential Information.


13.3 Confidentiality of Agreement. The terms and conditions of this Agreement
shall be treated as SCEA's Confidential Information and Publisher's Confidential
Information; provided that each party may disclose the terms and conditions of
this Agreement:


(i) to legal counsel;


(ii) in confidence, to accountants, banks and financing sources and their
advisors;


(iii) in confidence, in connection with the enforcement of this Agreement or
rights arising under or relating to this Agreement; and
 
18

--------------------------------------------------------------------------------


 
(iv) if required, in the opinion of counsel, to file publicly or otherwise
disclose the terms of this Agreement under applicable federal or state
securities or other laws, the disclosing party shall be required to promptly
notify the other party such that the other party has a reasonable opportunity to
contest or limit the scope of such required disclosure, and the disclosing party
shall request, and shall use its best efforts to obtain, confidential treatment
for such sections of this Agreement as the other party may designate.


14. Term and Termination.
 
14.1 Effective Date; Term. This Agreement shall not be binding on the parties
until it has been signed by each party, in which event it shall be effective
from the Effective Date until March 31, 2007, unless earlier terminated pursuant
to Section 14.2. The term shall be automatically extended for additional
one-year terms thereafter, unless either party provides the other with written
notice of its election not to so extend on or before January 31 of the
applicable year. Notwithstanding the foregoing the term for the protection of
SCEA's Confidential Information and Publisher's Confidential Information shall
be as set forth in Sections 13.1.2 and 13.2.2 respectively.
 
14.2 Termination by SCEA. SCEA shall have the right to terminate this Agreement
immediately, by providing written notice of such election to Publisher, upon the
occurrence of any of the following:
 
(i) If Publisher breaches (A) any of its obligations; or (B) any other agreement
entered into between SCEA or Affiliates of SCEA and Publisher.
 
(ii) The liquidation or dissolution of Publisher or a statement of intent by
Publisher to no longer exercise any of the rights granted by SCEA to Publisher.
 
(iii) If during the term of this Agreement, Publisher or in an entity which
directly or indirectly has a controlling interest in Publisher (A) is
transferred to a party that is in breach of any agreement with SCEA or an
Affiliate of SCEA; (B) directly or indirectly holds or acquires a controlling
interest in a third party which develops any interactive device or product which
is directly or indirectly competitive with the PSP Player; or (C) is in
litigation with SCEA or Affiliates of SCEA. As used in this Section 14.2,
"controlling interest" means, with respect to any form of entity, sufficient
power to control the decisions of such entity.
 
(iv) If during the term of this Agreement, Publisher or an entity that directly
or indirectly has a controlling interest in Publisher enters into a business
relationship with a third party with whom Publisher materially contributes to
develop core components to an interactive device or product which is directly or
indirectly competitive with the PSP Player.
 
(v) Publisher files or causes to file litigation against SCEA or any SCE
Affiliate.
 
Publisher shall immediately notify SCEA in writing in the event that any of the
events or circumstances specified in this Section occur.
 
14.3 Product-by-Product Termination by SCEA. In addition to the events of
termination described in Section 14.2, above, SCEA, at its option, shall be
entitled to terminate, on a product-by-product basis, the licenses and related
rights herein granted to Publisher in the event that (a) Publisher fails to
notify SCEA promptly in writing of any material change to any materials
previously approved by SCEA in accordance with Section 5 or Section 6.1 hereto,
and such breach is not corrected or cured within thirty (30) days after receipt
of written notice of such breach; (b) Publisher uses a third party that fails to
comply with the requirements of Section 3 in connection with the development of
any Licensed PSP Product; (c) any third party with whom Publisher has contracted
for the development of Executable Software breaches any of its material
obligations to SCEA pursuant to such third party's agreement with SCEA with
respect to such Licensed PSP Product; or (d) Publisher cancels a Licensed PSP
Product or fails to provide SCEA in accordance with the provisions of Section 5
above, with the final version of the Executable Software for any Licensed PSP
Product within three (3) months of the scheduled release date according to the
Product Proposal (unless a modified final delivery date has been agreed to by
the parties), or fails to provide work in progress to SCEA in strict accordance
with the Review Process in Section 5.3.
 
14.4 Options of SCEA in Lieu of Termination. As alternatives to terminating this
Agreement or a particular Licensed PSP Product as set forth in Sections 14.2 and
14.3 above, SCEA may, at its option and upon written notice to Publisher, take
the following actions. In the event that SCEA elects either of these options,
Publisher may terminate this Agreement upon written notice to SCEA rather than
allowing SCEA to exercise these options. Election of these options by SCEA shall
not constitute a waiver of or compromise with respect to any of SCEA's rights
under this Agreement and SCEA may elect to terminate this Agreement with respect
to any breach.
 
14.4.1 Suspension of Agreement. SCEA may suspend this Agreement, entirely or
with respect to a particular Licensed PSP Product or program, for a set period
of time which shall be specified in writing to Publisher upon the occurrence of
any breach of this Agreement.
 
19

--------------------------------------------------------------------------------


 
14.4.2 Liquidated Damages. Whereas a minor breach of any of the events set out
below may not warrant termination of this Agreement, but will cause SCEA damages
in amounts difficult to quantify, SCEA may require Publisher to pay liquidated
damages of *** per event as follows:
 
(i) Failure to submit Advertising Materials to SCEA for approval (including any
required resubmissions);
 
(ii) Broadcasting or publishing Advertising Materials without receiving the
final approval or consent of SCEA;
 
(iii) Failure to make SCEA's requested revisions to Advertising Materials; or
 
(iv) Failure to comply with the PSP SourceBook, Manufacturing Specifications or
Guidelines which relates in any way to use of Licensed Trademarks.


(v) any transshipment or attempted transshipment of Licensed Products into
unlicensed territories, whether willfully or negligently, without the expressed
written permission of the regional SCE Affiliate, in an amount that SCEA deems
in sole discretion not to be a material breach of this Agreement.
 
Liquidated damages shall be invoiced separately or on Publisher's next invoice
for Licensed PSP Products. SCEA reserves the right to terminate this Agreement
for breach in lieu of seeking liquidated damages or in the event that liquidated
damages are unpaid.
 
14.5 No Refunds. In the event of the termination of this Agreement in accordance
with any of the provisions of Sections 14.2 through 14.4 above, no portion of
any payments of any kind whatsoever previously provided to SCEA hereunder shall
be owed or be repayable to Publisher.
 
15. Effect of Expiration or Termination.
 
15.1 Inventory Statement. Within thirty (30) days of the date of expiration or
the effective date of termination with respect to any or all Licensed PSP
Products or this Agreement, Publisher shall provide SCEA with an itemized
statement, certified to be accurate by an officer of Publisher, specifying the
number of unsold Units of the Licensed PSP Products as to which such termination
applies, on a title-by-title basis, which remain in its inventory or under its
control at the time of expiration or the effective date of termination. SCEA
shall be entitled to conduct at its expense a physical inspection of Publisher's
inventory and work in process upon reasonable written notice during normal
business hours in order to ascertain or verify such inventory and inventory
statement.
 
15.2 Reversion of Rights. Upon expiration or termination and subject to Section
15.3 below, the licenses and related rights herein granted to Publisher shall
immediately revert to SCEA, and Publisher shall cease from any further use of
SCEA's Confidential Information, Licensed Trademarks and SCE Materials and any
SCEA Intellectual Property Rights therein, and, subject to the provisions of
Section 15.3 below, Publisher shall have no further right to continue the
development, publication, manufacture, marketing, sale or distribution of any
Units of the Licensed PSP Products, or to continue to use any Licensed
Trademarks; provided, however, that for a period of one year after termination,
and subject to all the terms of Section 13, and provided this Agreement is not
terminated due to a breach or default of Publisher, Publisher may retain such
portions of SCE Materials and SCEA's Confidential Information as SCEA in its
sole discretion agrees are required to support end users of Licensed PSP
Products but must return these materials at the end of such one year period.
Upon expiration or termination, the licenses and related rights herein granted
to SCEA by Publisher shall immediately revert to Publisher, and SCEA shall cease
from any further use of Product Information and any Publisher Intellectual
Property Rights therein; provided that SCEA may continue the manufacture,
marketing, sale or distribution of any SCEA Demo Discs containing Publisher's
Product Information which Publisher had approved prior to termination.
 
15.3 Disposal of Unsold Units. Provided that this Agreement is not terminated
due to a breach or default of Publisher, Publisher may, upon expiration or
termination of this Agreement, sell off existing inventories of Licensed PSP
Products, on a non-exclusive basis, for a period of ninety (90) days from the
date of expiration or termination of this Agreement, and provided such
inventories have not been manufactured solely or principally for sale during
such period. Subsequent to the expiration of such ninety (90) day period, or in
the event this Agreement is terminated as a result of any breach or default of
Publisher, any and all Units of the Licensed PSP Products remaining in
Publisher's inventory shall be destroyed by Publisher within five (5) business
days of such expiration or termination. Within five (5) business days after such
destruction, Publisher shall provide SCEA with an itemized statement, certified
to be accurate by an officer of Publisher, indicating the number of Units of the
Licensed PSP Products which have been destroyed (on a title-by-title basis), the
location and date of such destruction and the disposition of the remains of such
destroyed materials.
 
20

--------------------------------------------------------------------------------


 
15.4 Return of SCE Materials and Confidential Information. Upon the expiration
or earlier termination of this Agreement, Publisher shall immediately deliver to
SCEA, or if and to the extent requested by SCEA destroy, all SCE Materials and
any and all copies thereof, and Publisher and SCEA shall, upon the request of
the other party, immediately deliver to the other party, or if and to the extent
requested by such party destroy, all Confidential Information of the other
party, including any and all copies thereof, which the other party previously
furnished to it in furtherance of this Agreement. Within five (5) working days
after any such destruction, Publisher or SCEA, as appropriate, shall provide the
other party with an affidavit of destruction and an itemized statement, each
certified to be accurate by an officer of Publisher, indicating the number of
copies and units of the SCE Materials and Confidential Information which have
been destroyed, the location and date of such destruction and the disposition of
the remains of such destroyed materials. In the event that Publisher fails to
return the SCE Materials or Confidential Information and SCEA must resort to
legal means including without limitation any use of attorneys to recover the SCE
Materials or Confidential Information or the value thereof, all costs, including
SCEA's reasonable attorney's fees, shall be borne by Publisher, and SCEA may, in
addition to SCEA's other remedies, withhold such amounts from any payment
otherwise due from SCEA to Publisher under any agreement between SCEA and
Publisher.
 
15.5 Extension of this Agreement; Termination Without Prejudice. SCEA shall be
under no obligation to extend this Agreement notwithstanding any actions taken
by either of the parties prior to the expiration of this Agreement. Upon the
expiration of this Agreement, neither party shall be liable to the other for any
damages (whether direct, indirect, consequential or incidental, and including,
without limitation, any expenditures, loss of profits or prospective profits)
sustained or arising out of or alleged to have been sustained or to have arisen
out of such expiration. The expiration or termination of this Agreement shall be
without prejudice to any rights or remedies which one party may otherwise have
against the other party, and shall not excuse either party from any such
expiration or termination.


16. Miscellaneous Provisions.
 
16.1 Notices. All notices or other communications required or desired to be sent
to either of the parties shall be in writing and shall be sent by registered or
certified mail, postage prepaid, or sent by recognized international courier
service, telegram or facsimile, with charges prepaid. The address for all
notices or other communications required to be sent to SCEA or Publisher,
respectively, shall be the mailing address stated in the preamble hereof, or
such other address as may be provided by written notice from one party to the
other on at least ten (10) days' prior written notice. Any such notice shall be
effective upon the date of actual or tendered delivery, as confirmed by the
sending party.
 
16.2 Audit Provisions. Publisher shall keep full, complete, and accurate books
of account and records covering all transactions relating to this Agreement.
Publisher shall preserve such books of account, records, documents and material
for a period of twenty-four (24) months after the expiration or earlier
termination of this Agreement. Acceptance by SCEA of an accounting statement,
purchase order, or payment hereunder will not preclude SCEA from challenging or
questioning the accuracy thereof at a later time. In the event that SCEA
reasonably believes that the Wholesale Price provided by Publisher with respect
to any Licensed PSP Product is not accurate, SCEA shall be entitled to request
additional documentation from Publisher to support the listed
Wholesale Price for such Licensed PSP Product. In addition, during the Term and
for a period of two (2) years thereafter and upon the giving of reasonable
written notice to Publisher, representatives of SCEA shall have access to, and
the right to make copies and summaries of, such portions of all of Publisher's
books and records as pertain to the Licensed PSP Products and any payments due
or credits received hereunder. In the event that such inspection reveals an
under-reporting of any payment due to SCEA, Publisher shall immediately pay SCEA
such amount. In the event that any audit conducted by SCEA reveals that
Publisher has under-reported any payment due to SCEA hereunder by *** or more
for that audit period, then in addition to the payment of the appropriate amount
due to SCEA, Publisher shall reimburse SCEA for all reasonable audit costs for
that audit and any and all collection costs to recover the unpaid amount.
 
16.3 Force Majeure. Neither SCEA nor Publisher shall be liable for any loss or
damage or be deemed to be in breach of this Agreement if its failure to perform
or failure to cure any of its obligations under this Agreement results from any
event or circumstance beyond its reasonable control, including, without
limitation, any natural disaster, fire, flood, earthquake or other act of God;
shortage of equipment, materials, supplies or transportation facilities; strike
or other industrial dispute; war or rebellion; shutdown or delay in power,
telephone or other essential service due to the failure of computer or
communications equipment or otherwise; provided, however, that the party
interfered with gives the other party written notice thereof promptly, and, in
any event, within fifteen (15) business days of discovery of any such Force
Majeure condition. If notice of the existence of any Force Majeure condition is
provided within such period, the time for performance or cure shall be extended
for a period equal to the duration of the Force Majeure event or circumstance
described in such notice, except that any such cause shall not excuse the
payment of any sums owed to SCEA prior to, during or after any such Force
Majeure condition. In the event that the Force Majeure condition continues for
more than sixty (60) days, SCEA may terminate this Agreement for cause by
providing written notice to Publisher to such effect.
 
16.4 No Agency, Partnership or Joint Venture. The relationship between SCEA and
Publisher, respectively, is that of licensor and licensee. Both parties are
independent contractors and are not the legal representative, agent, joint
venturer, partner or employee of the other party for any purpose whatsoever.
Neither party has any right or authority to assume or create any obligations of
any kind or to make any representation or warranty on behalf of the other party,
whether express or implied, or to bind the other party in any respect
whatsoever.
 
21

--------------------------------------------------------------------------------


 
16.5 Assignment. SCEA has entered into this Agreement based upon the particular
reputation, capabilities and experience of Publisher and its officers, directors
and employees. Accordingly, Publisher may not assign this Agreement or any of
its rights hereunder, nor delegate or otherwise transfer any of its obligations
hereunder, to any third party unless the prior written consent of SCEA shall
first be obtained. This Agreement shall not be assigned in contravention of
Section 14.2 (iii). Any attempted or purported assignment, delegation or other
such transfer, directly or indirectly, without the required consent of SCEA
shall be void. Subject to the foregoing, this Agreement shall inure to the
benefit of the parties and their respective successors and permitted assigns
(other than under the conditions set forth in Section 14.2 (iii). SCEA shall
have the right to assign any and all of its rights and obligations hereunder to
any Sony affiliate(s).
 
16.6 Subcontractors. Publisher shall not sell, assign, delegate, subcontract,
sublicense or otherwise transfer or encumber all or any portion of the licenses
herein granted without the prior written approval of SCEA, provided, however,
that Publisher may retain those subcontractors who provide services which do not
require access to SCE Materials or SCEA's Confidential Information without such
prior approval. Publisher may retain those subcontractor(s) to assist with the
development, publication and marketing of Licensed PSP Products (or portions
thereof) which have signed (i) an PSP LPA or PSP LDA with SCEA (the "PSP
Agreement") in full force and effect throughout the term of such development and
marketing; or (ii) an SCEA-approved subcontractor agreement ("Subcontractor
Agreement"); and SCEA has approved such subcontractor in writing, which approval
shall be in SCEA's sole discretion. Such Subcontractor Agreement shall provide
that SCEA is a third-party beneficiary of such Subcontractor Agreement and has
the full right to bring any actions against such subcontractors to comply in all
respects with the terms and conditions of this Agreement. Publisher shall
provide a copy of any such Subcontractor Agreement to SCEA prior to and
following execution thereof. Publisher shall not disclose to any subcontractor
any of SCEA's Confidential Information, including, without limitation, any SCE
Materials, unless and until either a PSP Agreement or a Subcontractor Agreement
has been executed and approved by SCEA. Notwithstanding any consent which may be
granted by SCEA for Publisher to employ any such permitted subcontractor(s), or
any such separate agreement(s) that may be entered into by Publisher with any
such permitted subcontractor, Publisher shall remain fully liable for its
compliance with all of the provisions of this Agreement and for the compliance
of any and all permitted subcontractors with the provisions of any agreements
entered into by such subcontractors in accordance with this Section. Publisher
shall use its best efforts to cause its subcontractors retained in furtherance
of this Agreement to comply in all respects with the terms and conditions of
this Agreement, and hereby unconditionally guarantees all obligations of its
subcontractors. SCEA may subcontract any of its rights or obligations hereunder.
 
16.7 Compliance with Applicable Laws. The parties shall at all times comply with
all applicable regulations and orders of their respective countries and other
controlling jurisdictions and all conventions and treaties to which their
countries are a party or relating to or in any way affecting this Agreement and
the performance by the parties of this Agreement. Each party, at its own
expense, shall negotiate and obtain any approval, license or permit required in
the performance of its obligations, and shall declare, record or take such steps
to render this Agreement binding, including, without limitation, the recording
of this Agreement with any appropriate governmental authorities (if required).
 
16.8 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California,
excluding that body of law related to choice of laws, and of the United States
of America. Any action or proceeding brought to enforce the terms of this
Agreement or to adjudicate any dispute arising hereunder shall be brought in the
Superior Court of the County of San Mateo, State of California or the United
States District Court for the Northern District of California. Each of the
parties hereby submits itself to the exclusive jurisdiction and venue of such
courts for purposes of any such action and agrees that any service of process
may be effected by delivery of the summons in the manner provided in the
delivery of notices set forth in Section 16.1 above. In addition, each party
hereby waives the right to a jury trial in any action or proceeding related to
this Agreement.
 
16.9 Legal Costs and Expenses. In the event it is necessary for either party to
retain the services of an attorney or attorneys to enforce the terms of this
Agreement or to file or defend any action arising out of this Agreement, then
the prevailing party in any such action shall be entitled, in addition to any
other rights and remedies available to it at law or in equity to recover from
the other party its reasonable fees for attorneys and expert witnesses, plus
such court costs and expenses as may be fixed by any court of competent
jurisdiction. The term "prevailing party" for the purposes of this Section shall
include a defendant who has by motion, judgment, verdict or dismissal by the
court, successfully defended against any claim that has been asserted against
it.
 
16.10 Remedies. Unless expressly set forth to the contrary, either party's
election of any remedies provided for in this Agreement shall not be exclusive
of any other remedies, and all such remedies shall be deemed to be cumulative.
Any breach of Sections 3, 4, 5, 6.1, 11 and 13 of this Agreement would cause
significant and irreparable harm to SCEA, the extent of which would be difficult
to ascertain. Accordingly, in addition to any other remedies including without
limitation equitable relief to which SCEA may be entitled, in the event of a
breach by Publisher or any of its employees or permitted subcontractors of any
such Sections of this Agreement, SCEA shall be entitled to the immediate
issuance without bond of ex parte injunctive relief or, if a bond is required
under applicable law, on the posting of a bond in an amount not to exceed ***,
enjoining any breach or threatened breach of any or all of such provisions. In
addition, if Publisher fails to comply with any of its obligations as set forth
herein, SCEA shall be entitled to an accounting and repayment of all forms of
compensation, commissions, remuneration or benefits which Publisher directly or
indirectly realizes as a result of or arising in connection with any such
failure to comply. Such remedy shall be in addition to and not in limitation of
any injunctive relief or other remedies to which SCEA may be entitled under this
Agreement or otherwise at law or in equity. In addition, Publisher shall
indemnify SCEA for all losses, damages, liabilities, costs and expenses
(including reasonable attorneys' fees and all reasonable related costs) which
SCEA may sustain or incur as a result of any breach under this Agreement.
 
22

--------------------------------------------------------------------------------


 
16.11 Severability. In the event that any provision of this Agreement (or
portion thereof) is determined by a court of competent jurisdiction to be
invalid or otherwise unenforceable, such provision (or portion thereof) shall be
enforced to the extent possible consistent with the stated intention of the
parties, or, if incapable of such enforcement, shall be deemed to be deleted
from this Agreement, while the remainder of this Agreement shall continue in
full force and remain in effect according to its stated terms and conditions.
 
16.12 Sections Surviving Expiration or Termination. The following sections shall
survive the expiration or earlier termination of this Agreement for any reason:
4, 5.8, 6.2, 6.4, 8, 9, 10, 11, 13, 14.5, 15, and 16.
 
16.13 Waiver. No failure or delay by either party in exercising any right, power
or remedy under this Agreement shall operate as a waiver of any such right,
power or remedy. No waiver of any provision of this Agreement shall be effective
unless in writing and signed by the party against whom such waiver is sought to
be enforced. Any waiver by either party of any provision of this Agreement shall
not be construed as a waiver of any other provision of this Agreement, nor shall
such waiver operate or be construed as a waiver of such provision respecting any
future event or circumstance.
 
16.14 Modification and Amendment. No modification or amendment of any provision
of this Agreement shall be effective unless in writing and signed by both of the
parties. Notwithstanding the foregoing, SCEA reserves the right to modify the
PSP SourceBook from time to time upon reasonable notice to Publisher.
 
16.15 Headings. The section headings used in this Agreement are intended
primarily for reference and shall not by themselves determine the construction
or interpretation of this Agreement or any portion hereof.
 
16.16 Integration. This Agreement, together with the PSP SourceBook, constitutes
the entire agreement between SCEA and Publisher and supersedes all prior or
contemporaneous agreements, proposals, understandings and communications between
SCEA and Publisher, whether oral or written, with respect to the subject matter
hereof including any PSP Confidentiality and Nondisclosure Agreement and
Materials Loan Agreement between SCEA and Publisher.
 
16.17 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, and together shall constitute one and the
same instrument.
 
16.18 Construction. This Agreement shall be fairly interpreted in accordance
with its terms and without any strict construction in favor of or against either
of the parties.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first written above.
 

 SONY COMPUTER ENTERTAINMENT AMERICA INC.    DESTINATION SOFTWARE, INC.        
 

 By:      By:            

 Print Name:      Print Name:  

           Title:      Title:  

           Date:      Date:  

 
NOT AN AGREEMENT UNTIL EXECUTED BY BOTH PARTIES
 
23

--------------------------------------------------------------------------------


 